 In the Matter of BETHLEHEM SHIPBUILDING CORPORATION, LIMITEDandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LOCAL No. 5In the Matter of BETHLEHEM SHIPBUILDING CORPORATION, LIMITEDandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LOCAL No. 5In the Matter of BETHLEHEM SHIPBUILDING CORPORATION, LIMITEDandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICAIn the Matter of BETHLEHEM SHIPBUILDING CORPORATION, LIMITEDandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICACases Nos. C-906, 8-830, C-907, and R-831, respectively.DecidedFebruary 10, 1939Shipbuilding and Ship Repairing Industries-Interference, Restraint, andCoercion- Company-DomtinatedUnions-EmployeeRepresentationPlans:form, analysis and operation; domination of administration; financial andother support; recognition as representative of employees; disestablished, asagency for collective bargaining-UnitAppropriate for Collective Bargaining:production,maintenance, and stockroom employees at respondent's Bostonplant, excluding office, clerical, supervisory and executive employees, draftsmen,watchmen, and janitors; prior decisions ofBoard-Representatives:proof ofchoice : application cards ; partial stipulation ; pay roll and working forces-Collective Bargaining:refusal to recognize representative as exclusive bargain-ing agency; refusal to enter into any agreement, either oral or in writing:negotiation in good faith ; meeting with representatives but with no bona tideintent to reach an agreement ; failure to offer counterproposals ; refusal toembody understandings, if reached, in a signed agreement ; remedial order :enter into a signed agreement, if understanding is reached ; recognition asexclusive representative ; negotiation-InvestigationofRepresentatives:con-troversy concerning representation of employees: appropriate unit; majoritystatus ofunion-Unit Appropriate for Collective Bargaining:production, main-tenance, and stockroom employees at respondent's Fore River plant, excludingexecutive and supervisory employees, foremen, assistant foremen, quartermen,leading men, and others listed inAppendix-Election Ordered:time to be setin future when Board is satisfied a free choice of representatives can bemade ; name of union found to be company-dominated, omitted from ballot.Mr. Edward Schneider,for the Board.Cravath, deGersdorff, Swaine d. Wood,byMr. Bruce Bromley,Mr. Albert R. Connelly,andMr. John Morse,of New York City,for the respondent.11 N. L. R. B., No. 20.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Robert A. Zottoli,of Quincy,Mass., for the General Body.Grant ct Angoff,byMr. Samuel E. Angoff,ofBoston, Mass., forLocal No. 5 and Local No. 25.Mr. WallaceM. Cohen,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by the IndustrialUnion of Marine and Shipbuilding Workers of America, Local No. 5,herein called Local No. 5, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the First Region(Boston,Massachusetts), issued its complaint, dated April 13, 1936,and its amendment to the complaint, dated March 10, 1938, againstBethlehem Shipbuilding Corporation, Limited, Quincy, Massachu-setts, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (2) of the NationalLabor Relations Act, herein called the Act.A copy of the complaint,,,accompanied by a notice of hearing, was duly served upon the re-spondent and a copy of the amendment to the complaint, accom-panied by notice of hearing, was duly served upon the respondentand the Plan of Employees' Representation at the Fore River Plantof Bethlehem Shipbuilding Corporation, Limited, herein sometimesrailed the Fore River Plan.In respect to the unfair labor practices the complaint, as amended,alleged in substance that the respondent at its Fore River plant haddominated and interfered with, and has continued to dominate andinterfere with, the Fore River Plan by causing its representatives tobe a part of the Plan, thus exercising control over the deliberations.and activities of the employees and their representatives in the oper-ation of the Plan; that the respondent formed and assisted in theadministration of the Plan and dominated and interfered with thePlan by contributing financial support to it.On March 14, 1938,1 therespondent filed its answer to the complaint, as amended, admittingthat it is a Delaware corporation engaged in the construction and1On April 27, 1936, the respondent filed with the United States District Court for theDistrict of Massachusetts a Bill of Complaint for an Injunction.An injunction wasgranted on June 2, 1936, and on February 12, 1937, the Circuit Court of Appeals for theFirst Circuit entered a decree sustaining the District CourtThe Supreme Court of theUnited States,on January 31, 1938, filed a decision vacating the injunctionMyers v.Bethlehem Shipbuilding Corporation,Limited,303 U. S 41. BETHLEHEM SHIPBUILDING CORPORATION ET AL.107sale of ships, boats, and marine equipment, but denying all otherallegations of the complaint.On January 21, 1938, a petition was filed on behalf of Local No. 5with the Regional Director, alleging that a question affecting com-merce had arisen concerning the representation of employees of theFore River plant of the respondent, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theAct.An amended petition was filed on February 18, 1938, and onJune 2, 1938, leave to amend further was granted by the Trial Ex-aminer.Notices of hearing on the petition and amended petitionswere duly served upon the respondent and the Fore River Plan.Upon a charge and amended charges duly filed by the IndustrialUnion of Marine and Shipbuilding Workers of America, herein calledthe Industrial, the Board, by the Regional Director, issued its com-plaint, dated February 18, 1938, against the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning Section 8 (1), (2),and (5) of the Act. Copies of the complaint, accompanied by noticeof hearing, were duly served upon the respondent and the Plan ofEmployees' Representation at the Boston Plant of Bethlehem Ship-building Corporation, Limited, herein sometimes called the BostonPlan.In respect to the unfair labor practices, the complaint alleged insubstance that the respondent at its Boston plant had dominated andinterfered with, and is dominating and interfering with, the forma-tion and administration of the Boston Plan, in that the respondentintroduced, sponsored, and caused the formation of the Plan; par-ticipated in, and contributed financial support to the Plan, and isgiving aid, support, and encouragement to the Plan ; that on Septem-ber 20, 1937, and at all times thereafter, the Industrial Union ofMarine and Shipbuilding Workers of America, Local No. 25, hereincalled Local No. 25, reprebented a majority of the respondent's em-ployees in the appropriate unit; that the respondent refused to bar-gain collectively with Local No. 25 on October 7 and 27, November12,December 8, 1937, and on January 4, 1938; that the respondententered into negotiations with Local No. 25 on said dates with nopurpose or intention of bargaining collectively, and refused to recog-nize Local No. 25 as the exclusive representative of all employees insaid unit and refused to incorporate any results of the negotiationsinto a written contract.On February 25, 1938, the respondent filedits answer, admitting that it is a Delaware corporation, organized in1917, and engaged in the construction and sale of ships, boats, andvessels and certain equipment therefor, and in the repairing, recon-ditioning, and converting of ships, boats, and vessels and certainequipment thereof, and that it has offices and places of business at 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaltimore,Maryland, Quincy and Boston, Massachusetts, and SanFrancisco and San Pedro, California; asserting that it has no knowl-edge as to whether, on September 20, Local No. 25 represented amajority of the production, maintenance, and stockroom employeesat the Boston plant for the purposes of collective bargaining; ad-mitting that Local No. 25 requested a conference by letter of Sep-tember 20, 1937; and denying all other allegations in the complaint.On November 1, 1937, a petition was filed on behalf of Local No.25,2with the Regional Director, alleging that a question affectingcommerce had arisen concerning the representation of the employeesof the Boston plant of the respondent, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theAct.An amended petition was filed on February 18, 1938.Noticesof hearing on the petition and amended petition were duly servedupon the respondent and the Boston Plan.On March 2, 1938, the Board, acting pursuant to Article III,Section 10 (c) (2), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered that the four cases beconsolidated for the purpose of hearing, and acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of said Rulesand Regulations, ordered an investigation in the two representationcases and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.After several postponements, notices of which were duly servedupon the parties, the hearing opened in Boston, Massachusetts, onMarch 21, 1938, before Henry W. Schmidt, the Trial Examiner dulydesignated by the Board.The hearing was closed on June 3, 1938.At the commencement of the hearing the General Body createdunder the Fore River Plan,-' herein called the General Body, soughtto intervene in the case concerning the respondent's Fore River plant.Intervention was allowed by the Trial Examiner in the representa-tion case but denied in the complaint case.The Board, the respondent, and Local No. 5 and Local No. 25 wererepresented by counsel and participated in the consolidated hearing.The General Body was represented by counsel and participated inthe representation case.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties, except that participation by the Gen-eral Body was limited to the Fore River representation case.At theclose of the hearing, opportunity for argument was afforded allparties by the Trial Examiner.2This petition was filed by Lucien Koch, national organizer of the Industrial Union ofMarine and Shipbuilding Workers of America.s The General Body, as provided for under the Fore River Plan,is composed of theemployee representatives. BETHLEHEM SHIPBUILDING CORPORATION ET AL.109:At the hearing the respondent moved to vacate and set aside theBoard's order for consolidation.The motion was denied by theBoard at Washington, D. C., on March 26, 1938.At the close of theBoard's case and again at the end of the hearing, the respondentmoved to dismiss the complaints and petitions for want of juris-diction and failure of proof generally and specifically.Thesemotions were denied by the Trial Examiner.At the conclusion ofthe hearing, counsel for Local No. 5 moved to amend the pleadingsin the Fore River representation case to conform to the proof.Themotion was granted.During the course of the hearing the TrialExaminer made a number of rulings on motions and on objectionsto the admission of evidence.The Board has reviewed these rulingsand rulings made with respect to the afore-mentioned motions andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.On August 26, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, findingthat the respondent had engaged in unfair labor practices at theFore River plant within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the Act, and finding that the respondent hadengaged in unfair labor practices at the Boston plant within themeaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7) oftheAct.The Trial Examiner recommended that the respondentcease and desist from its unfair labor practices, withdraw recognitionfrom and disestablish the Plans at the respondent's Boston and ForeRiver plants, and upon request proceed to bargain collectively withLocal No. 25 as the exclusive representative of the employees in anappropriate unit at the Boston plant.Thereafter the respondent and the General Body filed exceptions tothe Intermediate Report and the various rulings and recommenda-tions of the Trial Examiner, together with a motion to dismiss.Pursuant to notice, oral argument was had on October 25, 1938, beforethe Board at Washington, D. C. The respondent, Local No. 5 andLocal No. 25, and the General Body were represented by counsel, therespondent and the General Body filed briefs, and all except theGeneral Body participated in the argument.The General Body ineffect moved to set aside the order of the Trial Examiner denyingintervention in the Fore River complaint case.The Board has con-sidered the motion of the General Body and the exceptions of therespondent and the General Body to the findings, conclusions, recom-mendations and rulings of the Trial Examiner, but, save for thoseexceptions which are consistent with the findings, conclusions, andorder set forth below, finds them to be without merit. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent was incorporated in the State of Delaware on Octo-ber 15, 1917, and is a wholly owned subsidiary of the Bethlehem SteelCorporation, herein called Bethlehem Steel. The respondent has officesand places of business at Baltimore, Maryland; Quincy and Boston,Massachusetts; and San Francisco and San Pedro, California. Salesof ships are negotiated principally at the New York office, sales head-quarters for the eastern coast plants.Sales agents are located in Bos-ton, Baltimore, San Francisco and Los Angeles, and in foreign coun-tries.The plants at Boston and Quincy are the only plants involved inthis proceeding.The Quincy plant, known as the Fore River plant,employs approximately 4,100 persons.The Boston plant, consistingof the Simpson works and the Atlantic works, both operating as asingle plant, employs approximately 1,000 persons.The Fore River plantThe Fore River plant is a completely equipped plant for the design-ing and building of merchant and naval vessels, and is located on thewaterfront of Weymouth Fore River at Quincy and Braintree, Massa-chusetts.The respondent is engaged at this plant in the designingand building of vessels of various kinds, sizes and descriptions, rangingfrom "small steam fish trawlers to the largest American vessels afloat,"but principally destroyers and cruisers for the United States Navy.All the vessels are built under specific contracts.The respondent doesno other work at this Fore River plant except that, to the extent of asmall percentage of its business, it manufactures on specific order mis-cellaneous machine products and performs certain metal processingoperations for ships. It fabricates and shapes in its shops at the plantpractically all materials used in the construction of its vessels and alsomanufactures, for the most part, the boilers and main propellingmachinery for each of such vessels.The principal raw materials used (about 90 per cent of which con-sist of steel in one form or another, most of which is purchased fromthe parent corporation) are: Asbestos products, aluminum, blowers,brass, bronze castings, iron castings, malleable iron castings, steel cast-ings, chain, chemicals, coal, coke, compressors, copper, cordage, deckmachinery, steel doors, drills, electrical materials and machinery, pipefittings, steel forgings, reduction gears, glass, grating, hair, hardware,hoists, hose, instruments, iron bars, pipe and sheets, linoleum, lumber,machines, expanded metal, oakum, fuel oil, packing, paints, pipe, plate BETHLEHEM SHIPBUILDING CORPORATION ET AL.111steel, pumps, rivets, rope wire, rubber, screening, screws, solder, spelter,steel bars and shapes, valves, and welding wire.Of the raw materialsused in 1936, amounting to $6,648,480 in value, 56.1 per cent were pur-chased outside of Massachusetts. In 1937 55.5 per cent of the $6,805,885in value of materials used were received from outside of Massachusetts.The respondent owns and operates the Fore River Railroad which con-nects with the New York, New Haven and Hartford Railroad, overwhich is hauled most of the raw materials purchased by the respondentfor the Fore River plant.The finished products manufactured in 1936 consisted principally,exclusive of inter-plant and inter-company transactions, of seven shipsamounting to $24,432,022, and in 1937 of seven ships amounting to$23,854,690.Between 1930 and 1937 the respondent constructed atFore River for the United States Navy four cruisers, seven destroyers,and one seagoing hopper dredge. Between 1930 and 1938, seven freightand passenger vessels, one ferryboat, four oil barges, and two oiltankers, and between 1928 and 1938, 17 fishing trawlers were con--structed for other customers.At the time of the hearing the respond-ent was building three cargo and passenger vessels for the PanamaCanal, and two destroyers and an aircraft carrier for the United StatesGovernment.The Boston plantThe Boston plant is engaged in the business of repairing, recondi-tioning and converting ships, boats and vessels of various kinds, sizesand descriptions.The principal raw materials used (about 30 per cent of which consistof steel in one form or another, most of which is purchased from theparent corporation) are: Acetylene and oxygen, asbestos products,babbitt, brass, canvas, bronze castings, iron castings, steel castings,chain, coal, coke, copper, electrical supplies, fuel oil, glass, hardware,hoists, hose, iron, lead, lumber, oakum, packing, paints, pipe andfittings, rubber, screws, steel, tools, and welding wire.Of the rawmaterials purchased in 1936, amounting to $527,713, 15.96 per centwere purchased outside Massachusetts. In 1937 the total purchasesamounted to $609,644, 17.21 per cent of which were purchased outsideMassachusetts.'Most of the vessels repaired at the Boston plant are engaged inservice which takes them to ports of States other than Massachusettsand to foreign countries.During 1937 approximately 505 vessels wererepaired.Of these, 31 were public vessels, 91 were fishing vessels, and& The percentages here are based upon actual purchases outside of Massachusetts anddo not include purchases in Massaciiusetts of materials shipped to Massachusetts fromoutside the Commonwealth. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD244 were cargo and passenger vessels, at least 210 of which were en-gaged in coastwise, intercoastal and foreign commerce.5We find that the respondent is not only engaged in commerce to a,substantial degree but is also engaged in the construction, repairing,and overhauling of instrumentalities of commerce.A stoppage of therespondent's operations would burden commerce by depriving com-merce of its instrumentalities and by depriving its instrumentalitiesof the repairs necessary to their continued operation.We further findthat the activities of the respondent set forth hereinafter, occurring inconnection with the operations of the respondent described in thissection, have a close, intimate, and substantial relation to trade, traffic,transportation and commerce among the several States and betweenthe several States and foreign countries, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.H. THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local No. 5, is a labor organization affiliated with the Committee forIndustrial Organization, admitting to its membership all production,maintenance and stockroom employees at the respondent's Fore Riverplant, excluding office, clerical and supervisory employees, executive,powerhouse, and Fore River Railroad employees, draftsmen, appren-tice,draftsmen, tool designers, supervisor-inspectors, timekeepers,watchmen, and janitors.Industrial Union of Marine and Shipbuilding Workers of America,Local No. 25, is a labor organization affiliated with the Committeefor Industrial Organization. It admits to its membership all pro-duction,maintenance and stockroom employees at the respondent'sBoston plant, exclusive of office, clerical, supervisory, and executiveemployees, draftsmen, watchmen and janitors.The Employees' Representation Plan at the Fore River Plant ofBethlehem Shipbuilding Corporation, Ltd., and the Plan of Em-ployees'Representation at the Boston Plant of Bethlehem Ship-building Corporation, Limited, are labor organizations 6 admitting5 Twenty-one of the 210 vessels were built by the respondent,3 at the Fore River plant.Respondent also repairs tugs, barges,dredges, scows,ferryboats,lighters,submarines,schooners,destroyers,towboats and trawlers.6 Since the Plan purports in its "Principles of Representation"to provide a "means ofrepresentation of employees...tomeet in conference periodically or otherwise as theoccasion shall require with representatives of the management to discuss and adjust mat-ters of mutual interest."the Plan is a labor organization within the meaning ofSection 2(5) of the Act which defines a "labor organization"as "any agency or em-ployees' representative committee or plan in which employees participate and which exists,for the purpose in whole or in part of dealing with employers."As we have heretoforestated, "It is obvious that the term'labor organization'is not used in its ordinary mean-ing but in a special and technical sense solely for the purpose of statutory draftsmanshipand to make the prohibition of Section 8 subdivision(2) all Inclusive."Matter of Inter-nattonal Harvester CompanyandLocal Union N. 57, International Union, United Auto-mobileWorkers of America,2N. L. R.B. 310. BETHLEHEM SHIPBUILDING CORPORATION ET AL.113to membership all production, maintenance, and stockroom employees.at the respondent's Fore River and Boston plants who do not have thepower to recommend the hiring and discharging of other employeesand who do not regularly hold a supervisory position.III.THEUNFAIR LABOR PRACTICESIntroductionIn considering the charges that the respondent dominated and in-terferedwith the formation and administration of the Plans ofEmployees' Representation at the Fore River and Boston plants ofthe respondent and contributed financial and other support thereto,we will observe their formation, analyze their formal structure, andexamine them in operation as agencies for collective bargaining.Forreasons of convenience and expediency, our consideration of thePlans herein has not been subdivided into sections dealing with theoperations of the Plans prior and subsequent to July 5, 1935, theeffective date of the Act.However, we make no findings of unfairlabor practices with reference to actions of the respondent prior toJuly 5, 1935.They could not constitute unfair labor practices underthe Act.They are set forth here merely for the purpose of evaluatingthe respondent's conduct in the operation of the Plans after thatdate.7Wherever the word "Plan" is used hereinafter, without otherdesignation in the text, it is meant to include both the Fore Riverand Boston Plans.A. Plan of Employees' Representation at the Fore River plant1.Formation of the PlanThe Plan of Employees' Representation, which since has come tobe known as the "Bethlehem Plan," was first installed by BethlehemSteel in its Steelton and Lebanon, Pennsylvania, and Sparrows Point,Maryland, plants in 1918.On January 7, 1919, the respondent enteredinto a written agreement with the Metal Trades Department of theAmerican Federation of Labor covering certain employees at theFore River plant.The agreement was terminated by mutual consentin July 1921.Thereafter certain of the grievance committees whichhad been functioning under the agreement continued in existence, butwithout the sanction of any formal agreement.Late in February 1923, the respondent, through Harry E. Parker,employment manager, and later Management's Special Representativeunder the Plan, assembled 25 employees in the board room on thesecond floor of the combination building where offices of the superin-'National Labor Relations Board v. PacalcGreyhound Lines, Inc.,303 U. S. 272. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendent, general manager, and employment manager were located.Harry E. D. Gould, superintendent and later general manager, SamuelW. Wakeman, vice president and later general manager, and Parkerwere present.There is some conflicting testimony as to what occurredat this meeting; but, in general, Parker informed the employees pres-ent that the respondent had a plan that it wanted to submit to its em-ployees.He explained the Plan and asked the men present to explainit to the employees in their respective departments.Wakeman saidthat the Plan had been introduced and was in successful operation atthe Sparrows Point, Maryland, plant of Bethlehem Steel.On thefollowing day, notices explaining the Plan and stating that the Planwould be put into effect were posted on the bulletin board in the plant.These notices suggested that all persons interested consult with therepresentatives listed, and informed the employees that any inquiriesthey might wish to make would be answered. The representativesnamed were those persons who were called to the original meeting.There is evidence that the company-designated representatives dis-cussed the Plan with other employees.No general meeting of allemployees was held.Approximately 10 days later the same 25 em-ployees were again called to the board room, where Parker told themthat the Plan was ready to go into effect and asked them to serve astellers at the nominations for the positions of employees' regularrepresentatives, which the respondent was about to hold among itsemployees. "He told us the voting hours would be from ... 8 in themorning until 12 noon for nominations, and that we were to go outand get the employees to vote, or ask them to vote, or talk it up amongthe employees, and also to talk to the employees and ask them, andmake suggestions so that they would be nominated. The more nomi-nated, the better they liked it, and that anybody was eligible to run fornominations."On March 8, 1923, a committee "of five men wasappointed to adopt rules and regulations for election of Employees'Representation."This committee assigned voting places, appointedtellers for the various departments, and "it was voted that a list ofall employees in each department would be presented to tellers of thesedepartments."The election was held and 21 employee representativeswere elected.On March 20, 1923, following the nominations and elections, thefirst meeting of the 21 elected representatives was held in the boardroom.Wakeman and Parker were present. The latter outlined func-tions of various committees to be chosen by the General Body of em-ployee representatives and gave the representatives instructions intheir new duties.The four committees, provided for in the Plan, werechosen and a list- of procedure or order of business used at anotherplant where a similar plan was in effect was given the representatives BETHLEHEM SHIPBUILDING CORPORATION ET AL.115together with a "schedule of regular meetings for 1923" of all of thecommittees and the General Body to be held in the board room.The employees assumed no initiative or responsibility in the forma-tion of the Plan. The Plan was furnished and installed in its entiretyby the management.Those employees who- were convened by therespondent for the purpose of disseminating information concerningthe Plan had no knowledge of the purpose for which they had beencalled together prior to their being called.The employees had noknowledge concerning the Pltn prior to its being put into effect, otherthan that provided by personal conversation with individuals com-posing the committee of 25 or by analysis of the Plan booklets.Wefind that the respondent dominated and interfered with the forma-tion of the Plan of Employees' Representation at the Fore Riverplant.82.Description and analysis of the Fore River Plan(a)Prior to July 5, 1935The formal provisions of the Plan were drawn by the managementand presented to the respondent's employees in booklet form as de-scribed above.The Plan contains a section entitled "Principles ofRepresentation," ° and 11 articles embracing representation, terms ofemployees' representatives, qualifications of employees' representativesand voters, nominations and elections, management's representativecommittee, committee meetings, conferences, procedure for adjust-ments, guaranteed independence of employees' representatives andamendment. In substance, the Plan provides that representatives (onefor each 200 employees or major fraction thereof) covering each de-partment are to be elected by secret ballot in March, following nomi-nations.These representatives compose the General Body, the func-tion of which is to receive, discuss, and generally report all matters ofinterest to employees and refer such matters to the proper committeesfor adjustment.The Plan has four regular employee committees composed of fiverepresentatives each, and four joint committees composed of the cor-responding five employee representatives and five management regularrepresentatives.The four employee committees are : Committee ona Counsel for the respondent,in argument before the Board in Washington,D. C., admit-ted that the respondent prepared and formulated the Plan and that the Board wouldprobably hold such conduct to be illegal now°The Plan, dated March 1, 1923, provides under "Principles of Representation" :In order to give the employees of the Company a voice in regard to the conditionsunder which they labor, and to provide an orderly and-expeditious procedure -for-theprevention and adjustment of any future differences,and to anticipate the problem ofcontinuous employment,amethod of representation of employees is to be established.The representation of employees,as hereinafter provided,shall in no way abridge,or conflict with, the right of employees to belong to labor unions 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules, Ways and Means; Committee on Wages, Bonus and Piecework;Committee on Safety and Pensions; and the General Committee.These are known respectively as Nos. 1, 2, 3, and 4 Committees. Thecorresponding joint committees are likewise numbered.A joint com-mittee may ascertain facts and effect settlement of matters properlyreferred to it.The No. 4 Joint Committee constitutes a Joint Com-mittee on Appeals.All committees meet monthly but special meetingsmay be called. Special meetings of joint committees can only becalled by the committee chairman with the approval of the GeneralBody chairman and Management's Special Representative.There isno quorum at a joint committee meeting unless at least three employeerepresentatives and three management regular representatives arepresent.Each group has the same number of votes regardless of thenumber attending the meeting.Conferences of employee representa-tives and management regular representatives are held annually.Management's Special Representative represents the managementin negotiations and conferences with employee representatives.Hemay attend any committee meeting upon request, but has no vote.The management may refer any matter through its Special Repre--sentative to any proper committee or joint committee for considera-tion, and any committee or joint committee may present any matterto the management through Management's Special Representative.The Plan contains a procedure for the adjustment of grievances,providing for six stages of review from department foremen to thepresident of the corporation.For time necessarily occupied through actual attendance at regularor special meetings or conferences held pursuant to the Plan, em-ployee representatives are to receive payment commensurate withtheir average earnings.In addition, the respondent is to defraysuch expenses as are necessarily incident to the discharge of Planduties.In considering the question of employer domination of the Planand the contribution of financial and other support to it, the follow-ing aspects of the Plan are of particular significance :(1)Membership.-Membershipin the Plan is automatic.All em-ployees on the pay roll of the respondent who are not officials ofthe corporation and who do not have the power to recommend, hireor discharge employees, or who do not regularly hold a purely super-visory position are members and eligible to vote if they have been onthe pay roll of the respondent for 60 days prior to the nominations.Membership ceases upon termination or severance of employment.There are no applications for membership, no initiation fees, no dues,and no membership cards.Hence, employees are without representa-tion for a period of 60 days, membership is subject to the employer's BETHLEHEM SHIPBUILDING CORPORATION ET AL.117control through the provision for termination ,of membership uponseverance of employment, and no independent method of financingthe Plan is provided.(2)Employee representatives.-Onlyemployees who have been onthe pay rolls of the respondent for 6 months immediately prior tonominations and who are American citizens, 21 years of age, are quali-fied for nomination- and election as employee representatives.Anemployee representative vacates office upon termination of his em-ployment at, the plant, upon transfer to a voting district other thanthe one he was elected to represent, or upon appointment to a posi-tion rendering him ineligible.Accordingly, no outside person ororganization may represent the employees.,(3)Amendment to thePlan.-Amendments to the Plan, proposedat a preceding regular meeting, may be made at any meeting of theGeneral Body by a two-thirds vote. Immediately after a meeting atwhich an amendment is proposed, Management's Special Representa-tivemust be notified and furnished with a copy of the proposedamendment.10The Joint Committee on Rules, Ways and Means mustapprove an amendment materially changing the procedure for griev-ance adjustment, or which might prevent the Plan from operatingas a fairmethod of selecting representatives of the whole bodyof employees of the corporationand asa fair method of collectivebargaining, or which might materially increase the obligations im-posed upon the corporation.There is a conflict of testimony as towho determines whether a change or increase is "material."However,both George McConnell, Management's Special Representative at theBoston plant, and William H. McDermott, chairman of the GeneralBody at Fore River until 1936, are of the opinion that the JointCommittee would resolve the question.As stated above, the mem-bership on a joint committee is divided equally between the employeesand the management and voting rights are equal regardless of thenumber of representatives attending a meeting.Thus, in fact, the decision on the materiality of any amendmentpromulgated by the employees rests ultimately with the management.It is difficult to conceive a substantive change that could not bestrongly urged as falling within the exceptions requiring submissionof proposed amendments to the No. 1 Joint Committee.To addto the ambiguity, Article 7, Section 10, of the Plan provides that"any matter may be referred by the management through theManage-10 This provision for amendments first appears in the booklet containing the Plan asamended to May 15, 1936The Plan as'originally adopted contains the following provi-sion for amendments:"Any method of procedure hereunder may be amended at any timeby two-thirds vote of the entire membership of the Joint Committee on Rules, or by con-current majority vote of the Employee Representatives and of the Representatives of theManagement at an Annual Conference."164275-39-vol xi-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDment's Special Representative to any proper Committee or JointCommittee for consideration and report, and any matter may bepresented by any Committee or Joint Committee to the Managementthrough the Management's Special Representative."Since, in anyevent,management determines whether a change or increase is"material," thus requiring Joint Committee action, the managementthus has, as a practical matter, the veto power over any proposedchange in the Plan.The provision requiring Joint Committee, ergo,, management ap-proval of an amendment "which might prevent the Plan from operat-ing as a fair method of selecting" Plan representatives permits man-,agement to interfere with the employees' selection of representativesunder the Plan.The method of choosing its representatives is theconcern of the employees only. It is not within management's prov-ince to dictate a method of selection.(4)Management veto by inaction.-Sinceno less than three man-agement representatives and three employee representatives must bepresent at joint committee meetings in order to constitute a quorum,themanagement can prevent a matter from being considered by ajoint committee by merely withholding the attendance of its repre-sentatives.After a reasonable time the matter could be referred tothe Joint Committee on Appeals, where it could be subject to similartreatment.Beyond the Joint Committee on Appeals ,the managementcontrol is direct and unqualified.(5)Procedure for adjustment of grievances.-Whereany matterarises which, in the opinion of an employee, requires adjustment andwhich the employee has been unable to adjust with the person incharge of his work, it may be taken up by such employee personally,or through his employee representative, in order, with the foremanof his department, with Management's Special Representative, withthe management of the plant which shall endeavor to effect a settle-ment or which may, with the approval of all parties, refer the matterto the proper joint committee or which may do both, and unless asatisfactory disposition of the matter shall have been effected withina reasonable time, such employee, through his employee representa-tive, or the management through Management's Special Representa-tive,may require such matter to be referred to the-Joint Committeeon Appeals.The Joint Committee on Appeals shall consider thematter with reasonable promptness and adopt whatever means itdeems necessary in order to ascertain the facts and effect a settlement.Should the Joint Committee fail to effect a settlement, the presidentof the corporation shall be notified and the matter may be referredif the president and a majority of the employee representatives onthe Joint Committee on Appeals agree to such reference to an arbi- BETHLEHEM SHIPBUILDING CORPORATION ET AL.119trator, to be determined at the time according to the nature of thecontroversy.(6)Duration of the Plan.-Thereis noprovision in the Plan orin the amendment procedure to prevent the respondent from totallyabolishing the Plan at any time it deems fit to do so. The amendmentprocedure and the respondent's superior bargaining position forestallany employee attempt to terminate the functioning of the Plan.(7)Compensation of employee representatives and expense of Planoperation.-ThePlan provides that the respondent is to defray allPlan expenses and is to compensate representatives for time spenton Plan duties.'1The Plan was so operated. Thus the respondentprovided all the financial requirements of the Plan.(8) Independence of employee representatives guaranteed.-ThePlan purports to protect an employee representative against possibleemployer discrimination where any action has been taken by therepresentative in good faith in his representative capacity.Nothingin the Plan or the record is decisive of who determines whether anyaction has been taken in good faith.An aggrieved representative isoffered a procedure for adjustment thatentailsthree management-controlled steps, namely, appeal to themanagement,thence to theJoint Committee on Appeals, then to the president of the corporation,and thereafter appeal to the United States Department of Labor orto the Secretary of Labor of the United States.(b) Subsequent to July 5, 1935The booklet containing revisions made prior to May 15, 1936, differs(except in certain minor respects) from the Plan as originally in-stituted only in the sections devoted to the "Principles of Repre-sentation712 and "Amendments," as heretofore considered.There-after the Plan continued substantially in the form described in theforegoing analysis until it was further amended, to become effectiveJune 14, 1937.The latter amendments restricted the respondent's71A substantialportion ofthe time of the representatives Is devoted to Plan duties12As amended sometime prior to May 15, 1936,this paragraph reads :In order that there maybe a definite method and means ofrepresentation of theemployeesof the Corporation with regardto all questions relatingto rates of pay,hours of labor,rules,working conditions,health, safety,and other similar matters ofinterest tosuch employees, and an orderly and expeditious procedure for the preven-tion and adjustmentof any futuredifferences between such employeesand the Coi-poration,and in orderto anticipatethe problem of continuousemploymentas it willpresent itself through tradefluctuations and other conditions,and for thepurpose ofprotecting and promoting the interests of such employees through representativeswhom theyshall elect annually to represent them under this Plan and to meet inconference periodicallyor otherwiseas occasion shall requirewith representatives ofthe Management to discuss and adjust matters of mutual interest,the method of rep-resentation of employeesprovidedherein is hereby established.Representation hereunder shall in no way discriminate against-any employee be-cause of rate,sex, or creedor abridgeor conflictwithhis or her right to belong or-not to belong to anylawfulsociety, fraternity,union or other organization. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDundertaking to compensate employee representatives for time spenton Plan duties and defray the expenses of the Plan to the "extentpermitted by law."After June 14, 1937, the respondent discontinuedits practice of compensating employee representatives for time spenton Plan duties and of defraying Plan expenses.Thereafter fundsfor the operation of the Plan were raised by dances, socials, and thelike.It is apparent that the formal provisions of the Plan still vestcomplete control in the respondent over the membership in the Plan,the employee representatives, amendment to the Plan, grievance ad-justment procedure, and duration of the Plan.The Plan is, there-fore, through its very structure, denied the independence essential tothe effective existence of a collective bargaining agency.3.Operation of the Fore River PlanPrior to April12, 1937'The methodof operating the Plan priorto July 5,1935, the effec-tive dateof the Act,continued without substantial change until April2, 1937.The abilityof the respondent to control and dominate the Plan,inherentin the formal structureof thePlan, as demonstrated bythe foregoing analysis, is attested by the following examples of theoperation of the Plan.The early meetings were for the most part presided over by eitherH. E. Parker,Management'sSpecial Representative,Harry E. D.Gould, superintendent,or SamuelWakeman, general manager andsubsequently vice president.Meetings were called and meeting sched-ules preparedby themanagement.Minutes of the meetings weremimeographed by management,copies retained for its files, andcopies distributed by representatives and posted on the bulletin boardsof the respondent.On one occasion Wakeman sought to obtain in-formation concerning the attendance of representatives at meetings.On another the respondent required that a representative absentfrom a joint committee meeting write a letter of explanation to thegeneral superintendent.Reports on Plan activities and annual sum-maries of cases disposed of by the Joint Committee were sent toJ.M. Larkin,vice president in charge of industrial relations forBethlehem Steel and its subsidiaries,atBethlehem,Pennsylvania.All election materials and lists of employees eligibile to vote weresuppliedby therespondent to the Plan from 1923 to and includingthe 1937 elections.The 1934 election ballot contained a printed state-13Date of decision inNational Labor Relations Board V. Jones & Laughlin Steel Corpo-ration,301 U. S. 1. BETHLEHEM SHIPBUILDING CORPORATION ET AL.121ment that the voter using the ballot endorsed the Plan and authorizedthe Plan to act in his behalf for the purpose of collective bargain-ing.This endorsement was removed from later ballots.In 1930, when a resolution was being considered by the GeneralBody concerning a bill in the Massachusettslegislature increasingweekly and death benefits under the Workmen's Compensation Act,the respondent wrote to the General Body informing it that "Themanagementmaintainsthat the Representation Plan as set up inthe plant is an instrument for the settlement of any differences whichmay arise between the employees and themanagementand it is inno way concerned with any matters outside of the plant, therefore,this being the purpose of the Plan the management disapproves ofany action of its committee with matters outside of the plant."However, in 1934 the respondent urged that another billconcerningthe licensing of welders "be vigorously opposed," and later in 1934called a special meeting of the General Body to inform representa-tives of a protest meeting to be held in Washington, D. C., on theWagner Act.In the minutes of the meeting of the Joint Committeeon Rules,Ways and Means, May 18, 1926, appears : "this Body has heard withregret the proposal from themanagementthat a notice is to be postedto the effect that overtime hereafter will be paid for at the rate oftime and a half.We, the General Body, feel that the question ofovertime was taken away from us when an investigation was inprogress to find out what practicesare in effectin other yards."Conferences of employeeand managementrepresentativeswereheld annually 14 on the respondent's premises.These conferenceswere attended by executives of the respondent, and allexpenses,including dinner and the preparation and printing of programs,were paid by the respondent. In each of the programs there ap-peared a statement of Eugene G. Grace, president of the respondent,praising the operations of the Plan 16The following statement istaken from the program for the conference of February 26, 1937:". . . The elected representatives under the Plan have performedtheir duties in a fearless, intelligent and constructivemanner.Iurge all employeesto useto the full the facilities of the Plan, forpresenting their needs and views."In existence at Fore River and woven into the administrationof the Plan were the Community Chest Fund, the Relief Plan, the14 The conferencescontinued through 1937, with the exception of the years 1930 through1933.11 On the programsfrom 1934 to 1937 appear statements identical with those on theprogramsof the annual conferencesheld inconnectionwith the Plan of Employees'Representation at the Boston plant 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDPension Plan, and the clothing store and gasoline station operatedby the respondent.Profits from the clothing store and gasoline sta-tionwere paid over to the Community Chest Fund. No formalarrangement existed whereby the respondent could be prevented fromclosing the station and the store, or from appropriating the profits.The Community Chest Fund established by the respondent inDecember 1928 was not limited in its activity to charitable purposes,but was also used to combat "outside agitation" and legislationdeemed inimical to the employer's interests.For example, fundswere provided for employee representatives to attend hearings inWashington on the National Industrial Recovery Act and to protestthe passage of the Wagner Bill, to oppose a petition of the Industrialrequesting an election of the old Labor Board in 1934, and to reprintarticles antagonistic to the Industrial's efforts to organize the em-ployees of the respondent.The Fund was administered by the board of trustees, composed ofa chairman, who was also the chairman of the General Body, anemployee trustee, and a management trustee of the Relief Plan, anda treasurer and secretary, one of whom was to be a representative ofthe management and one a representative of the employees.Fred-erick C. Stevens, who became Management's Special Representativein 1934 and since has been personnelmanager incharge of therespondent's industrial relations, served as a trustee of the Funduntil the 1937-1938 elections.Minutes of meetings of the Plan showvariousmemoranda from the general manager, assistantgeneralmanager, and general superintendent to foremen, requesting them to"get behind the various Community Chest drives," and informingthem that "your allotment of tickets has been distributed to yourdepartment and you will please see that they are distributed to bothsupervisors and employees alike."The Relief Plan was formed by the respondent in 1926 and ad-ministered through the No. 3 Joint Committee.Among its chari-table functions, it distributes to needy employees Christmas andThanksgiving baskets.The Pension Plan,16 providing for a disability pension and avoluntary pension after 25 years of continuousservice,was createdby the respondent in 1931.Questions of eligibilityfor pensions arebrought before the No. 3 JointCommittee.From time to time the respondent distributes at its Fore River andBoston plants the "Bethlehem Review-a Bulletin of News for theEmployees of the Subsidiary Companies of the Bethlehem Steel16 In Article 4, Section 3, of the Pension Plan it is provided :This Pension Plan is a purely voluntary provision on the part of the company forthe benefit of the employees after long and faithful service and does not constituteany contract or confer any vested or legal right on any employee. BETHLEHEM SHIPBUILDING CORPORATION ET AL.123Corporation."These bulletins are utilized by the management forthe purpose of acquainting employees with management's views onlabor relations generally.In addition, they contain statements byGrace lauding the Plan and emphasizing its importance to therespondent and to the employees alike.In the issue of September 25, 1933, in a statement entitled, "FifteenYears of Employee Representation," Grace related:This issue of Bethlehem Review marks the fifteenth anni-versary of our Employees' Representation Plan.Our Plan wasamong the first of its kind to be introduced in American in-dustry.It was a pioneer step in labor relations.Now, 15 yearslater, the National Industrial Recovery Act recognizes the valueof such a plan under its provision for collective bargaining.Thismeansof collective bargaining has stood the test of time.It has served both employees and management in prosperousdays and in hard times, and meets the requirements of the newlaw.At its inception I stated that our Plan would be made an inte-gral part of our business.That this has been done is evidencedby the important place it has come to occupy in our current af-fairs.The Plan has become vital in the administration of ourbusiness,affording as it does a method for the establishment offair and proper schedules of wages, hours, and other workingconditions, and for guiding the various economic bettermentplans which have been organized among and for the benefit ofthe employees over the last 15 years.No outside agency could possibly take the place of our Em-ployees' Representation Plan without destroying that all-essentialdirect contact and relationship so necessary to insure to em-ployees the best possible working and living conditions, and tomanagement the cooperation of an intelligently informed bodyof employees -.. .In view of misleading statements on the much discussed sub-ject of the open and closed shop, of union and non-union labor,and in fairness to our employees,I feel it mydutyto say plainlythat no Bethlehem employee is required to belong to a laborunion to get the full advantages of collective bargaining underthe National Industrial RecoveryAct.The Actprovides forcollective bargaining quite independent of an employee's affilia-tion or non-affiliationwithany organization,union,or otherwise.All of these benefits of collective bargaining are afforded underour Employees'Representation Plan without cost to the em-ployee [italics ours]. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing typifies management's promotion and encouragementof the Plan.17Here, the respondent in effect advised its employeesnot to join "outside" labor organizations, but to utilize the Plan forequivalent benefits. In a message to its employees, posted on January18, 1937, the respondent stated unequivocally : "In their effort to getyou to join their union, the C. I. 0. organization are saying-`Do not17Other excerpts from statements of Grace appearing in various issues of the"Bethle-hem Review" :"Security of Employment,"July 3, 1936:To the Employees . . .The employees in the[steel] industry have enjoyed a long era of industrial peaceduring times when other industries dominated by labor unions ha%e been torn withstrife.However it may be described,the real purpose of the unionization campaignis to force the "closed-shop"on all employees in the steel industry and thus to compelyou and all other employees in the industry to join and pay dues to the union inorder to hold your jobsWe believe that no worker should be required to pay tributeto anyone or to any organization for the right to work.Realizing its obligation to the employees,to the owners,and to the public, aftercareful consideration of all phases of the threatened drive,the industry issuedthrough the American Iron and Steel Institute the statement reprinted in this num-ber of the ReviewOur management firmly believes in theviewsexpressed in thatstatementThey expressthe policieswhich have controlled our dealings and rela-tionships for many years . . ."Bethlehem Moves Forward,"January 1937:...For nearly twenty years now the Representation Plan has served the inter-ests of employees.What it has accomplished is reflected in the greatly improvedwages and working conditions that exist today.Based as it is on confidence andcooperation it promotes industrial peaceIndustrial peace,not strife,iswhat weneed.Those who would serve best the interests of labor will protect the PlanThey will protect it for what it is-a fair,square, effective and responsible method ofcollective bargaining."Times are Better,"March 1937:This issue of the Bethlehem Review is the annual report to the employees,dealingwith a number of subjects related to the economic progress and working conditionsof employees.Annual reports to stockholders and the public on the financial status of companiesare customary.I believe it is quite as fitting that there should be an annual auditand report on the human factors which make possible these accomplishments, espe-cially as the employees are so directly concerned in the proper conduct and accountingof these activities . . .The Employees'Representation Plans which were established in our plants nearly20 years ago continue to operate with ever increasing effectiveness . . .After all,this question of collective bargaining that we hear so much about thesedays is nothing new in the Bethlehem organizationThe, principle was acceptedmany years before it became so widely publicized and enacted into law.From thestart we have recognized that real collective bargaining must achieve a definite goal,and that goal must be to elevate the working and living standards of the employees.That collective bargaining with us has accomplished this in our institution is evidentfrom the record."Our Labor Situation,"January 15, 1938:To the employees :.Businesses like ours have grown and prospered because of an intimate contact andrelationship between employees and management.Itwill be a sorry day for thiscountry, if that relationship ever is permitted, to be undermined . . .Prior to the decision of the Supreme Court upholding the National Labor RelationsAct we assistedyou in the operation of your Plan by paying some of the expensesincident thereto.Following such decision,upon the advice of counsel, we informedyou that we could not thereafter render such assistance.Since then your organiza-tions have been carried on on a self-supporting basisOur belief in collective bargaining and our long established policy of meeting, deal-ing and negotiating with you through your freely chosen representatives will continue.We stand firmly on that ground...[Italics ours.] BETHLEHEM SHIPBUILDING CORPORATION ET AL.125be deceived by such false statements, there is no authority for them.'Your Employee Representation Plan does constitute a legal methodof collective bargaining.Outsiders have not been necessary in thepast-nothing has happened to make them necessary now."From the statements set forth above, we find a frank admissionthat the respondent "formulated" the Plan and "assisted" in its op-eration "by paying some of the expenses incident thereto."We per-ceive a well-defined program initiated by the respondent to propa-gandize employees concerning the benefits of the Plan and the Plan'simportance in the "administration" of the respondent's business.Thus the respondent has saddled its employees with the responsibilityof maintaining the Plan and has given as a reason therefor the "vital"necessity and importance of the Plan to the respondent's business.B. Plan of Employees' Representationat the Boston plant1.Formation of the PlanThe Plan was introduced at the Boston plant in a manner similarto that employed; at Fore River.On June 15, 1933, George H. Steb-bins, general manager, informed the respondent's employees of itsinstallation in a printed statement, a portion of which follows :To Our Employees :Until the present time the Boston plant has not had in effect theBethlehem Plan of Employee Representation which exists inpractically'alfof the other Bethlehem plants.I am glad to adviseyou that Mr. S. W. Wakeman, vice president of the BethlehemShipbuilding Corporation, Ltd., is now extending to the em-ployees of the Boston Plant the Bethlehem Plan of EmployeeRepresentation .. .An appreciation of this opportunity can best be shown by thewhole-hearted and enthusiastic participation of all employees inthe inauguration and operation of this Plan.Two employees from each of the five units into which the plantwas divided were called to the board room at the Atlantic works andaddressed by Stebbins, Herbert Blaney, general manager's secretaryand later Management's Special Representative, and Parker, Man-agement's Special Representative at the Fore River plant.Parkerexplained the operation of the Plan at Fore River and stated thatthe Boston plant would have a similar Plan. Several days later thesame10 employees were again summoned to the board room andaddressed by Blaney and Parker. They were informed that nomina-tions for permanent offices would be held, that ballot boxes wouldbe brought from the Fore River plant and ballots printed, and thatall election materials and the eligibility lists would be furnished by 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent.On the following day the 10 employees,pursuantto instructions, reported at the board room at 7 a. m. andtwere givenvarious election materials and sent to their respective departments.At the close of the nominations the ballot boxes were brought backto the board room, where they were opened and the ballots counted.Parker and Blaney were at hand for consultation and were consultedconcerningthe validity of several ballots.During the counting ofthe ballots the names receiving the three highest votes were writtenon a piece of paper and the ballots sealed in an envelope which wasdelivered to Blaney.Several days later the election was held forthose previously nominated and the same procedure was followed.The results of the election were posted on the bulletin boards at bothworks of the Boston plant.We find that the respondent dominated and interfered with theformation of the Plan of Employees' Representation at the Bostonplant.2.Description and analysis of the Boston PlanThe Plan of Employees'Representation at the Boston plant wascontained in a booklet bearing the notation "Adopted June 1933 asAmended to August 13, 1936." This booklet, which was made avail-able to all employees, is substantially identical to the booklet con-taining the Plan of Employees' Representation at the Fore RiverPlant.The Plan is divided, as is the Fore River Plan, into 11sections.The section headings are substantially the same as thosecontained in the Fore River Plan. The major differences betweenthe Plans are that the Boston Plan provides for (1) representationby one employee representative for each 100 employeesormajorfraction thereof; (2) an employee must have been on the pay roll atleast 1 year prior to nomination, 21 years of age, and an Americancitizen in order to be qualified for nomination and election as anemployee representative; and (3) only two committees are providedfor, the Committee of Representatives and the Joint Committee.The Joint Committee consists of all employee representatives andmanagement's regular representatives.The provision relating toequality of voting between employee representatives and manage-ment's regular representatives at Joint Committee meetings is thesame in effect as a similar provision in the Fore River Plan.Theamendment and adjustment procedure and the provision "Guaran-teeing the Independence of Employee Representatives" are identicalwith corresponding provisions in the Fore River Plan.The discussion contained in the section relating to the analysis ofthe Fore River Plan is equally applicable to the Boston Plan. BETHLEHEM SHIPBUILDING CORPORATION ET AL.1273.Operation of the Boston PlanPrior to April 12, 1937After July 5, 1935, and until April 12, 1937, the Plan continued tooperate in substantially the same manner as it had operated prior tothe effective date of the Act.Blaney, general manager's secretary and later Management's Spe-cialRepresentative, presided at the early meetings of the Plan.Minutes of Plan meetings were mimeographed by the respondent,copies retained, and other copies distributed to the employee repre-sentatives and posted on the bulletin boards of the respondent. Steb-bins, the general manager, and Blaney attended a special meetingof employee representatives on May 14, 1935, at which was discussedthe question of reinstatement of men involved in a walk-out whichoccurred in 1932.The minutes read :They feel that if the Plan of Employee Representation had beenin effect at the time, there would have been no walk-out. Theabsence of the Plan at that time was not because the men hadrefused it but only because the company had not suggested itand the Employees had never had enough interest to request itat the Plant.On June 12, 1935, Blaney attended a meeting at which the last sen-tence of the above minutes was amended because "The Committeefelt that this sentence had been put in the minutes through somemisunderstanding and could not remember having discussed thispoint."No mass meetings of the body of employees were held to accept orreject the Plan, and no machinery was set up for holding such meet-ings.No dues or initiation fees were charged, and no treasury wascreated.The expenses of the Plan and compensation of employeerepresentatives for time spent on Plan duties were paid by the re-spondent.All meetings and annual conferences, substantially iden-ticalwith those held at Fore River, were held on the respondent'spremises.The respondent prepared and paid for the conference pro-grams and dinners.The respondent's officers and executives attendedthe conferences and addressed the employee and management repre-sentatives assembled there.The annual conference programs for theBoston plant contained the same statements by Eugene G. Grace asthe programs for the Fore River conferences.Reports on Plan activ-ities and annual summaries entitled "Disposition of Cases Broughtbefore the Joint Committee" were sent to J. M. Larkin, vice presidentin charge of industrial relations for Bethlehem Steel and its sub-sidiaries, at Bethlehem, Pennsylvania. 128DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Bethlehem Review, excerpts from which are set forth in thesection dealing with the Fore River Plan, was distributed by therespondent at the Boston plant.The respondent distributed a leaflet,dated June 4, 1934, entitled "A Statement by the Iron and Steeltion of Iron, Steel and Tin Workers," and concluding as follows :Peaceful relationship exists between the workers and manage-ment.The only threat comes from union leaders who are seek-ing Government intervention and thereby to maneuver them-selves into positions of power and domination over the steelworkers of the nation.The Steel Industry will not be a party to such a program andbelieves that its employees generally will resist all efforts to forcethem under closed shop domination.A pamphlet, issued in June 1934 by the same Institute, entitled"Collective Bargaining in the Steel Industry," and bearing the subtitle"Why Steel favors Employee Representation Plans and is opposed toProfessional Labor Unions," was distributed by the respondent to allemployees and representatives.The respondent also distributedamong its employees a pamphlet entitled "Progress in Labor Rela-tions,"which contained an address by Frank Purnell, president ofYoungstown Sheet and Tube Company, at the 44th general meetingof the American Iron and Steel Institute at New York on May 23,1935.In part the article states :...The whole question of labor relations is one of themost important problems before this country today.In my opinion, the argument is not about collective bargain-ing-we are all in favor of collective bargaining, and writingcollective bargaining into the law of our country simply legalizedwhat had long been recognized as a necessary industrial practice.The question at issue is the type of collective bargaining whichwill prove the most practical and most beneficial to the employeesand to employers; which will promote harmony in industrialrelationshipsand contribute greatly to industrial recovery... In my opinion, Employee Representation Plans are here tostay-and are proving to be the solution of our problems.C. The Fore River and Boston PlansAfter April 12, 1937Following the decision of the Supreme Court in theJones & Laugh-Zincase there was discussion among the representatives as to theeffect of the decision upon the Plan.At a special meeting of the BETHLEHEM SHIPBUILDING CORPORATION ET AL.129General Body on April 21, 1937, F. C. Stevens informed the employeerepresentatives that "from the best legal opinion" no change in thePlan would be necessary.At the suggestion of the respondent's coun-sel,Hoyt Moore, whom Stevens consulted at Bethlehem, Pennsylvania,Stevens asked MacKenzie, chairman of the General Body, to writeto the respondent and inquire concerning the status of the Plan inview of the "recent Supreme Court Decision."According to Stevens,this was done "for the record." "I mean that since 1934 we have beenrather careful at Fore River to keep things clear.We learned thatit is advisable sometimes to do that." Stevens' reply of May 6, 1937,to MacKenzie's inquiry analyzed theJones & Laughlindecision, de-cided "to assume" that the decision was applicable to the businessconducted by the respondent, advised amendment of those sections ofthe Plan relating to payment of employee representatives for attend-ance at Plan meetings and to defrayment of Plan expenses, and con-cluded as follows :As to the expenses of the Plan which the Corporation under theAct cannot pay, I think I should add that I do not believe that theywill be burdensome and I believe that you will be able to makearrangements that will properly take care of such expenses.I have again carefully read your Plan of Employees' Represen-tation in the light of the decision of the Supreme Court in theJ. & L. case and of discussions I have had with counsel and I be-lieve that it will not be necessary for you to adopt any amendmentsto the Plan other than those to which I have referred above inorder that you may make it strictly comply with the provisions ofthe Labor Relations Act.It, however, may well be that you and the other Employees'Representatives will think it advisable to make some other changesin your Plan. All such changes will undoubtedly occur to you andthe other Employees' Representatives as you and they shall reviewyour Plan in the light of what I have said above.If after you and the other Employees' Representatives on theGeneral Body shall have given such consideration to the matteras you shall think it requires, you shall desire to confer with meregarding it, I shall be glad to do whatever you shall wish in thatregard.Both MacKenzie's letter and Stevens' reply were read by MacKenzie ata General Body meeting on May 10, 1937. Stevens was present, spoke,of conditions on the west coast, and stated that "Bethlehem was defi-nitely in favor of the Representation Plan."George McConnell, Management's Special Representative at the,Boston plant, also journeyed 'to Bethlehem, Pennsylvania, and con-- 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD1suited with the respondent's general counsel with reference to thestatus of the Plan under the Act. The chairman of the Committee ofRepresentatives at the Boston plant addressed an inquiry concerningthe status of the Boston Plan to McConnell and received in reply aletter identical in form and substance (except in certain minor re-spects) with the letter of Stevens to MacKenzie.In both letters, after advising the representatives as to the changesnecessary to conform the Plan to the provisions of the Act, the respond-ent assured its employees that they would be able to make the necessaryarrangements to take care of Plan expenses in the future and that itwould be unnecessary to adopt any amendments to the Plan other thanthose suggested by the respondent.Furthermore, the respondent in-vited its employees to confer with it concerning any other changes inthe Plan which the representatives might deem it advisable to make.Both the Fore River and the Boston Plans were amended identicallyto comply strictly with the recommendations of the respondent.At a meeting of the General Body on May 11, 1937, Stevens explained"that each representative was free to continue to represent his men, but-when not doing representation work should put some time in on thejob."Following the amendment effective May 10, 1937, limiting thepayment of expenses of the Plan and also the payment to representa-tives for the time spent on Plan duties "to the extent permitted by law,"the respondent discontinued its financial support.At Fore River therespondent sold the voting booths and ballot boxes to the Plan andcharged for the distribution of the materials sold and for compilingpay-roll lists for the 1938 elections. It also charged rent for the useof the board room for meetings from March 15, 1937, to March 18, 1938.Rent was not exacted for use of the premises during the elections.Late in 1937 or early in 1938 the Fore River Plan for the first timeelected a treasurer who was an employee representative and trustee ofthe Community Chest Fund in 1937. Thereafter, funds were raisedby a dance held in February 1938.Following the 1937 elections at Boston, there were very few meetingsof the Joint Committee.No meetings were held after November 10,1937, for lack of a quorum, three of the employee representatives notattending due to their membership in Local No. 25.The record shows no further changes in the operations of the ForeRiver and Boston Plans after April 12,1937, other than the withdrawalby the respondent of its financial support.D. Conclusion as to domination and interference with the PlanThe Plans at Fore River and Boston are but counterparts of the-"Bethlehem Plan," created in 1918 to meet contemporary exigencies.The concept of industrial relations, epitomized by the "Bethlehem BETHLEHEM SHIPBUILDING CORPORATION ETAL..131Plan," was the outgrowth of, and a relatively progressive departurefrom, the industrial ideology of an era when suppression of labor'sorganizational activity and of concerted employee action was the prev-alent method of eliminating industrial unrest.Employers had recog-nized the necessity of granting employees a voice in the determinationof their conditions of work, but safeguards were provided to insure theMaintenance of this restricted employee participation under the direc-tion and control management theretofore enjoyed./The Plan evolvedas a method whereby the semblance of collective bargaining was vouch-safed employees without relinquishment of the ultimate control of thebargaining agency by'the management. In time, the Plan became out-moded by the development of a more realistic approach to employer-employee relationships culminating in the passage of the Act.Underthe Act employees are guaranteed complete freedom in the selectionand control of their collective bargaining representative.For thisreason the concept inherent in the Fore River and Boston Plans isrepugnant to, and their formal structures proscribed by, the Act.The Plan is designed to perpetuate the employer's control over allphases of industrial relations.The employees as a whole do not havethe opportunity of formulating demands for submission to their bar-gaining agency.They do not meet in a group to instruct their chosenrepresentatives, to secure in turn information from them or to consideras a group problems that affect them as a group. Their only means ofcontact is through occasional, informal individual conversation withtheir respective representatives.The General Body refers wage-in-c'rease questions to the appropriate committee which discusses the mat-ter in joint conference with management representatives.In fact, the individual employee's role in the operation of the Planis insignificant.He is introduced to the Plan when he is hired."'Thereafter, his direct contact with the Plan is limited to the annualelections.No election has even been held on substantive questions oron the advisability of changes in the Plan-each election exists merelyfor the purpose of choosing representatives under the Plan-and evenat such an election, the vote concerns personalities and not issues andthe candidates have no platform.An employee is without represen-tation for 60 days and his membership in the Plan or his tenure as anemployee representative may be terminated by the respondent at will.In marked contrast, an employee who is a member of a labor organiza-tion, independent of management, has a voice in union affairs andmay retain his membership throughout periods of unemployment.The major role in the Plan is occupied by the joint committees towhich we have referred. They are designed, within the scope of their18 John S.Coughlin,chairman of the Plan at Boston,testified:"When he is hired in atthe employment office, he is supposed to be given abooktelling about the Plan as nearlyas I know,that is the only way hejoins it that I know about,that is the only way." 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunctions, to "consider and discuss matters of mutual interest to theemployees of the corporation and management" and ",shall adopt suchmeans as shall be necessary in order that [they] may ascertain thefacts and may effect a settlement of any matter which shall have beenproperly referred to them."The employee representatives are givenan equal vote with the management. The provision for free discus-sion and settlement of problems of employment appears theoreticallyto provide an admirable and efficient method of collective bargaining.But as we have said in commenting upon a similar condition, whichwe found to exist in theInternational Harvester Companycase, "eventhe sincerest employee representatives are ati.a'hopeless disadvantage.On one- side are management representatives possessing complete in-formation, statistical and factual, relating to the business and able tocommand theresourcesof a huge and efficient organization.On theother are employee representatives with no information other thanthat which their working experience has given them. Intelligent dis-cussion of the -complex problems involved in the fixing of wages,hours and general working conditions in an organization of the re-spondent's size is impossible under such conditions."The only pos-sibleweapon of employee representatives, the assistance of outsideexperts, is effectively denied to them, since the management controlsthe purse strings . . .When a deadlock is reached on any matter,the employee representatives can do nothing.They possess no funds,no organization to fall back upon, no mass support." 20Mr. JusticeStone was commenting upon corresponding circumstances when hewrote that ". . .Collective bargaining is a sham when an employersits on both sides of the table by supporting a particular organizationwith which he deals." 21The procedure for amendment embodied in the Plan is for prac-tical purposes worthless to the employees. In the Plan as it wasoriginally drawn the employer did not disguise its control of amend-ment procedure.In the Plan as amended the same purpose wasachieved but is clothed with an aura of ambiguity.Even if amend-ment by the employees were possible, viewed realistically, the Plan'sin Jacob van Vloten, an employee for 31 years,decided,after 5 years of being an em-ployee representative under the Plan, not to run for the position of employee representa-ti%e, stating,"After 5yearsIwas quite disillusioned.My enthusiasm had more or lessgoneQ. You say youwere disillusioned and your enthusiasm was gone.A YesQ Why do you say that9A Well, the last3 yearsof myterm I ierved on the wage committee and that isthe importantcommitteewhere alltheir hopes are centered and I was disappointedin that.=°Matter of International Harvester Companyand-Local Union No. 57, InternationalUnion, United Automobile Workers ofAmerica,2 N L. R. B 310$ National LaborRelationsBoard v Pennsyl4ania Greyhound ,Lines,Inc,303 U S 261,268 BETHLEHEM SHIPBUILDING CORPORATION ET AL.133purported importance to employer and employees has been so indeli-bly stamped upon the minds of the respondent's employees by em-ployer publicity that it is unimaginable that an employee wouldattempt to limit employer control of the Plan by proposing a sub-stantive amendment.An employee cherishing his job would be un-likely to display such temerity.Before 1937 the Plan had no means of independent financial sup-port.Until the Plan was amended, all expenses, including those fortime spent by representatives on Plan duties, were paid by the re-spondent.The consequences of such complete support are manifold.The management pays the agent who is supposed to bargain with iton behalf of the employees, an intolerable condition ; it creates theillusion of "something for nothing," thus making more difficult a fairconsideration of the advantages of an "outside" labor organization ;and, further, such complete support of the Plan makes its existenceentirely subject to the will of the respondent.In operation the Plan functioned, as intended, under the directionand control of the management.The minutes of the meetings of theGeneral Body and the various Standing and Joint Committees forthe period during which the Plan has operated bear witness to thatfact.The matters dealt with at the Joint Committee meetings,where presumably such collective bargaining as existed took place,were, for the most part minor problems relating to working condi-tions in the plant.22Substantial changes in working conditions wereeffected at the plant; but they were for the most part voluntarily in-troduced by the respondent and were not the result of collective bar-gaining.In the matter of wages, the respondent urges that it gavewage increases from time to time.Granting that wage increaseswere made, we find that they were not accomplished by the practiceof collective bargaining as it is generally accepted.No agreementn The following are typical examples taken at random :The No 1 Joint Committee, on February 15, 1937, voted to table indefinitely a com-munication that a committee investigate the revision of the membership of the Repre-sentative Body and remuneration for its members,to table until Parker could obtain moreinformation the suggestion that a notary public be appointed in the yard and that acommunication for reconsideration of an employee'ssuggestion be sent to the JointCommittee on AppealsThe No. 2 Joint Committee, on January 20, 1931, took up the matter of giving pieceworkers their piece-work slips and "an interesting General discussion"ensued on allpiece-work conditions in the yard.At several No. 3 Joint Committee meetings, November 9, 1937, September 15, 1937, andJuly 14, 1938, there appeared a motion relating to the Community Chest Christmas drive,a suggestion that the traffic commissioner investigate certain matters and a discussion ofthe annual outing.At a No. 4 Joint Committee meeting on June 17, 1932,the report of a sub-committeeinvestigating suggestions was read, accepted and filed as was a report on the sale ofgasoline and oil and the clothing store sales.The sub-committee investigating the saleof milk to employees was unable to obtain a reduction in the price of milk butdid obtaina reduction in the price of box lunches164275-39-vol xi-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelating to hours, wages, or conditions of employment has ever even-tuated from the so-called bargaining.Yet, the objective of the Actin providing for collective bargaining is that employers shall enterinto contracts with labor organizations.23Hence, "by keeping itself,free from any binding commitments in these fields so that it may atwillmake any changes that it desires, the management has at thesame time denied to its employees the advantages of collective laboragreements.As a result its employees possess only the shadow,, notthe substance, of collective bargaining." 24In practice, the management has pursued a policy of interferencewith the Plan whenever it deemed it necessary.On occasion, as,stated above, fundamental changes in working conditions have beenannounced without opportunity of concerted action on the part of theemployees. "Outside" matters heretofore discussed, such as the pro-posed bills increasing death benefits and licensing welders and theproposedWagner Act were vetoed as of no interest to Plan repre-sentatives or urged as of vital interest, depending upon the respond-ent's immediate predilections.When the Plan was amended in 1937,itwas the respondent who suggested amendment and the respond-ent's attorneys who advised the employees as to the form of amend-ment. In addition, the respondent proffered its further advice in theevent futureproblems arose.The respondent has utilized its Bethlehem Review and other peri-odicals, annual conferences, and various media of propaganda for thepurpose of representing the Plan as a proper object for employeesupport.The respondent has fortified its propaganda by providingthe employees with the Community Chest Fund, Relief Plan, Pen-sion Plan, and other benefits, and by linking these benefits to thePlan, thus lending to them the verisimilitude of Plan benefits.Theirexistence, however, is completely subject to the respondent's whim 25We find that prior to July 5, 1935, the date of the enactment of theAct, the respondent formed the Plan, fostered its existence, interferedwith and dominated its administration, and contributed financial andother support to it.The interference with and domination of the,Plan administration and the contribution of financial and other sup-port continued without change after July 5, 1935, and until the28Consolidated Edison Co v National Labor Relatcon4Board,'305 U S 197.24Matter of International Harvester CompanyandLocal UnionNo. 57,InternationalUnion, United Automobile Workers of America,2 N. L. R. B. 310.21 ". . .By careful manipulation and scrupulous adherence to the outward forms ofcollective bargaining the respondent has so interwoven the Plan into the numerous bene-ficialactivities designed to improve the welfare and morale of the employees and thusincrease their efficiency-vacation plan,Credit Union,Athletic Association,Pension Plan,safety measures,etc., that the Plan receives credit for many of these benefits in the eyesof the employces..Matter of International Harvester Companyand Local Union No..7, International Union, United Automobile Workers of America, 2 N LR B 310 BETHLEHEM SHIPBUILDING CORPORATION ET AL.,,135decisions of the Supreme Court in April 1937. Thereafter the Planwas amended to provide for the withdrawal of financial support.The mere withdrawal of financial support cannot operate to eradicatethe deleterious effects of many years of employer control and legiti-mize the fruit of the respondent's unlawful conduct.By virtue ofthe Plan's structure, wherein management control is complete, byreason of the Plan's operations exhibiting the respondent's constantinterference with and domination of the Plan, and because of themanagement's systematic propaganda extolling the virtues of the Planand emphasizing the Plan's vital importance as an integral part ofthe respondent's business, the respondent' has created ' a condition,which was not substantially affected by the withdrawal of financialsupport.To hold otherwise would ignore the fact that the employeeshave been fettered by the Plan for many years. "The respondenthas unquestionably made the Plan its own representative. It controlsit today as effectively as it controlled it in 1934." 28The respondent contends that the Plan comprises both a labororganization of employees and a procedure for collective bargainingand that the formal provisions of the Plan negative domination bythe respondent.The formal structure of the Plan precludes suchclaim of duality.We have found the Plan in its entirety to be alabor organization within the meaning of the Act and we have foundthat the bargaining procedure afforded by it has operated under thedomination and control of the respondent.,In support of its contention that the formal provisions of the Plannegative the Trial Examiner's conclusion that the Plan was purposelydesigned to insure the respondent's complete control and dominationof Plan activities, the respondent points to the Plan's marked simi-larity to the written agreement with the Metal Trades Departmentof the American Federation of Labor. Even though it is clear thatsubstantially similar Plans were in effect at other plants of Bethle-hem Steel, the respondent's parent corporation, prior to the agreementwith the A. F. of L., and the form of agreement was probably modeledafter the Plans, nevertheless, certain important and fundamentaldifferences distinguish the two.The agreement was made with a self-integrated labor organization,was signed by both parties, and was terminable upon notice ; theJoint Committee under the, agreement was composed of five presi-dents of various metal trades associations of the American Federationof Labor and five of the principal officers of the respondent; andcompensation and expenses of the union officers, agents, and delegateswere to be paid by the union.w Matter of H. E. Fletcher Co.andGranite Cutters' International Association ofAmeica,5N L. R. B 729. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent urges as a defense to the charge of employer domi-nation that the Fore River Plan was introduced for a trial period of6 months and accepted and adopted by the employees. It is true thatan employee, John M. Regan, testified that the Fore River Plan wasintroduced for such a 6 months' trial period, but the minutes of Planmeetings are singularly free of the mention of a trial period. Further-more, as no mass or general meetings were held during the so-calledtrial period or at any time thereafter to permit the employees to recordtheir attitude toward the Plan, such a trial period, if it existed, wasmeaningless.Nor can we find that the Plan was adopted by theemployees.The fact that the majority of the Fore River employeesvoted for it for 15 years can be accorded little significance in view ofthe fact that the respondent introduced the Plan, dominated its in-ception, and administration and contributed financial and other sup-port to it.We find that the employees did not adopt or accept thePlans inaugurated by the respondent.The respondent argues that it has never exercised any of the vetopowers inherent in the, Plan structure and that no amendment to thePlan has ever failed of adoption.However, limitation of the freedomof action of the employees can be imposed by existence of the poweras fully as byits exercise.The respondent contends that only those actions which affect therespondent's rights under the Plan are subject to the respondent'sapproval.We have found that as a practical matter the amendmentprovision requires approval of every conceivable type of action, notmerely those affecting the respondent's rights.In conclusion, the formation of the Plan by the respondent, theformal provisions of the Plan with its employer "checks" and con-trol over the Plan procedure, the administration of the Plan, guarded,nurtured and dominated by the respondent, the respondent's contri-bution of financial and other support to the Plan, when taken inconjunction with the intolerance of the respondent towards "outside"organizations and its active resistance to them, render the Plan butan elaborate structure designed and maintained to canalize the em-ployees' desire for representation in channels controlled and directedby the respondent.On the basis of the foregoing facts, we find that the respondentsponsored and dominated the formation of the Plans of Employees'Representation at the Fore River and Boston plants.We furtherfind that after July 5, 1935, the respondent dominated and interferedwith the administration of the Plans, contributed financial and othersupport to them, and thereby interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed in Section 7of the Act. BETHLEHEM SHIPBUILDING CORPORATION ET AL.137E. The refusal to bargain collectively1.The appropriate unitLocal No. 25 claims that the production, maintenance and stock-room employees at the Boston plant of the respondent, exclusive ofoffice, clerical, supervisory and executive employees, draftsmen, watch-men, and janitors, constitute a unit appropriate for the purposesof collective bargaining.The respondent contends for a like unit,including, however, draftsmen, watchmen, and janitors.Such a unit-constitutes all the respondent's employees eligible under the Planand has been customarily used by the Plan since its inception atthe Boston plant.No evidence was introduced to show the dutiesof the employees in the classifications in dispute.In other of our decisions, involvingsimilarplants and the In-dustrial, we have found a unit similar to that contended for hereby Local No. 25 to be the appropriate unit.27Accordingly, and sinceno bona fide labor organization has opposed the contention of LocalNo. 25, we find that the unit composed of the respondent's production,maintenance, and stockroom employees at its Boston plant, exclusive,of office, clerical, supervisory and executive employees, draftsmen,watchmen, and janitors, constitutes an appropriate unit for the pur-poses of collective bargaining with respect to rates of pay, wages,hours, and other conditions of employment.2.Representation by Local No. 25 of a majority in the appropriateunitThe Industrial began organizing the employees of the Bostonplant in the spring of 1937.A meeting was held on May 6, 1937.Seventy-four of the approximately ninety persons attending signedapplication cards authorizing the Industrial to act as their "collectivebargaining agency in all matters pertaining to rates of pay, wages,hours of work, and other conditions of employment."A temporarypresident, vice president, and secretary were elected.Thereaftermeetings were held every 2 weeks until June 8, 1937, by which time424 signed applications had been obtained.On that date a charterwas granted to Local No. 25 and officers were elected.27Matter of Todd Shipyards Corporot2on,RobinsDrydock and Repair Co,and Tietjenand Lang DrydockCo. andIndustrialUnion of Marron&ShipbuildingWorkers ofAmerica,5 N. L. R. B 20;Matter of Ira S. Bushey&Sons, IncandIndustrial UnionofMarine&ShipbuildingWorkers of America, Local No.13, 4 N L. R B. 1181;MatterofUnsted Shipyards,Inaand Locals No12,No 13, No 15 of the Industrroal Unroon ofMarine & Shropbutildsng Workers of America,5 N. L. R. B.742;Matter of Pier MachineWorks,InaandIndustrial Union of Maine & Shipbuilding Workers of America, LocalNo. 13, 7 N. LR. B. 401. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 25, produced at the hearing 7 09 application cards formembership signed by employees of the respondent at its Bostonplant.The Local obtained 623 members by September 20, 1937; 12more by October 7, 1937; 64 more in October and November; and10 additional prior to September 20, 1937.A. representative of theBoard and a representative of the respondent compared the signa-tures on the cards with those on the respondent's pay rolls and as-certained that559signatureswere authentic, 143 were unverified,and 7 names were not on the pay roll. Of the 143 unverified applica-tion cards, 15 bore thenamesof employees who testified as to theauthenticity of their own signatures and to the validity of other in-formation thereon contained.John S. Coughlin, former chairmanof the Committee of Representatives and now secretary of LocalNo. 25, produced,.over the objection of the respondent the Local'sledger cards showing, in addition to the 709 names appearing on theapplication cards, the number of each applicant's dues book, thedate of his initiation and payment of fees or dues, if any, and datesof payment.Coughlin testified concerning the above informationwith reference to 92 of the applicants and his testimony was stipu-lated with reference to the remaining applicants.Three names werediscarded, which, together with the seven other discarded names noton the pay roll, reduced the Local's proof of representation to 699of the respondent's employees.Since the respondent was offeredample opportunity to challenge the proof offered by Local No. 25 thatitrepresented 699 (comprising the 559 authenticated and 140 un-verified signatures) of the respondent's employees at the time of thehearing, and since such proofas wasadduced by the Local to sustainits claim stands uncontradicted upon the record, we find that the 699cards were in fact signed by the persons whose names appear onthem and that such persons were employees of the respondent.The business of the Boston plant is bothseasonaland fluctuating.Certain types of vessels are periodically overhauled; the repair ofothers, incapacitated by damage, break-down or othercauses, areoften of an emergency nature. The latter type of business is periodicand at times highly fluctuating.Accordingly, the respondent main-tains a pay-roll force and a working force.The latter comprisesabout 50 per cent of the former. There is a weekly pay-roll period.Employees on the pay-roll force who are not working are not paidbut are considered employees for certain purposes.From time to timethe respondent "cleans out" the pay-roll force with the result thatthose eliminated are no longer considered employees for any purpose.However, upon being recalled and carried on either pay-roll orworking force they regain their employeestatusand its incidents.We find, accordingly, that a determination of a majority must bebased upon both the pay-roll and workingforces. BETHLEHEM SHIPBUILDING CORPORATION ET AL.139Two charts have been prepared showing the total number ofemployees at the Boston plant, the monthly average working force,monthly average pay-roll force, the number of Local No. 25 memberson the pay-roll force, and the working force carried in the weeklypay-roll period nearest the dates when the respondent is alleged tohave refused to bargain with Local No. 25, and also nearest the date ofthe hearing.From these charts 28 it is clear that on September 20,October 7, October 27, November 12, December 8, 1937, and January 4and March 21, 1938, Local No. 25 had been designated by a majorityof the employees of the respondent within the appropriate unit torepresent them for the purposes of collective bargaining.96 See charts below.CHART No. ONEDateNumber ofemployeesreceivingwagesMonthlyaveragepay-rollforceMonthlyaverageworkingforceMay 1937----------------------------------------------------------861881659June 1937-----------------------------------------------------------8001,060619July 1937-----------------------------------------------------------880943698August 1937---------------------------------------------------------8601,097665September 1937-----------------------------------------------------7761,162554October 1937-------------------------------------------------------9291,133685November 1937------------------------------------------------------8411,090524December 1937-----------------------------------------------------5491,079344January 1938--------------------------------------------------------509705330February 1938------------------------------------------------------464729367March 1938-----------------------------------------------------415735289CHART No. TWO-PRODUCTION,MAINTENANCE AND' STOCKROOMBCDOn pay rollWorkingTotal em-ployeeAmember-Boston LocalBoston Localship inTotalBostonTotalLocal(1)(2)(3)(1)(2)(3)Sept.20, 1937----------1,08849611761357434370413623Oct. 7, 1937------------1,08149912262167339589484635Oct 271937---------95446011057084743193524667,-Nov. 12, 1937----------1,009461ill57255332873401667±`21Dec 8,1937-----------1,01045911157040626344307Jan 4,1938------------6183777945632121246258687±'1:Mar 21,1938----------6563808246232121344257699A-Bargaining dates except March 21, 1938, the date the hearing commencedB-Total number of employees carried on pay-roll force(during weekly pay-roll periods reflecting datesIn Column A)of which number(1) (2) (3) were members of Boston LocalC-Total number of employees on working force(during weekly pay-roll periods reflecting dates in Col-umn,A)of which number(1) (2) (3) were members of Boston LocalD--Self explanatory(1)Employees of respondent whose signatures appeared on the 559 verified cards.2)Employees of respondent whose signatures appeared on the 140 unverified cards(3)Total number of employees of respondent whose signatures appeared on all cardsThe number after ± signs represents employees of respondent whose exact membership date is uncertainon datesindicated.NOTE -Chart No.2 was prepared primarily from Board Exhibit No 152-A compiled by respondent.Since this exhibit, however,reflects information on the total of 709 application cards, the 10 unverified cardshave been deducted from columns(1), (2) and "Working Total."The ratio remains the same 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that on September 20, 1937, and at all times thereatrer,Local No. 25 was the duly designated representative of a majority ofrespondent's employees in an appropriate -unit at the Boston plant ofthe respondent and pursuant to Section 9 (a) of the Act was the ex-clusive representative of all the employees in such unit for purposesof collective bargaining in respect to rates of pay, wages, hours ofwork, and other conditions of employment.3.The refusal to bargainOn September 20, 1937, John Mullin and John S. Coughlin, presi-dent and secretary, respectively, of Local No. 25, wrote to Andrews,general manager of the Boston plant, stating that "we have beenauthorized to request a conference with you for the purpose of secur-ing recognition and negotiating a collective bargaining agreementcovering wages, hours, and working conditions.A majority of youremployees in the Atlantic works and Simpson plant are membersof this union."McConnell,Management's Special Representative,informed Coughlin that the respondent would meet with the Localon October 7, 1937, at the board room in the Atlantic works. In themeantime, Samuel Wakeman, vice president of the respondent, metCoughlin in the plant and said : "I don't see why you have to haveoutside organization representation come in and do any collectivebargaining for you, although we are willing to meet you on the 7thas you asked in the letter."During this period Andrews offeredCoughlin the job of night superintendent but Coughlin refused it.Thereafter conferences were held on October 7, October 27, Novem-ber 12, December 8, 1937, and January 4, 1938.All conferences, withthe exception of that of December 8, were held at the board room ofthe Atlantic works.The December 8 conference was held at the officeof the Regional Director of the Board at Boston.Demands wereprepared at a union meeting of September 17, but the Local's desig-nated representatives, Gahens, Coughlin, and Mullin, decided amongthemselves to appear at the conference of October 7 without bringingin "outsiders."They met with representatives of the respondent andused, as the basis for their proposals, a contract printed in the Oc-tober 1, 1937, issue of the "Shipyard Workers." 29 The meeting lastedonly about three-quarters of an hour because McConnell said that hehad no authority to negotiate and that "he would have to see hissuperior, Mr. Andrews." Coughlin asked for another conference andMcConnell said "he would see about it."The second conference, on October 27, began at 10 a. m. and didnot adjourn until about 5 p. m. Present were Angoff, attorney for20A newspaper published by the Industrial Union of Marine and Shipbuilding Workersof America. BETHLEHEM SHIPBUILDING CORPORATION ETAL.141Local No. 25, Koch, organizer, Mullin, Coughlin, and Gahens in be-half of the Local, and McConnell and Andrews in behalf of therespondent.The Local presented its proposals consisting of a skele-ton outline of 25 items.These were read by Koch and written downby McConnell.The proposals were dealt with as follows :(1)Recognition.-Angoffstated that the union was prepared toprove that the Local No. 25 represented a majority of the employeesin the maintenance, production, and stockroom departments of therespondent's plant and asked the respondent if it would recognizeLocal No. 25.McConnell replied : "We will bargain with our em-ployees individually or collectively with anyone who represents themor claims to represent them."Angoff asked if the respondent wouldrecognize the Local as the exclusive bargaining agency if it had amajority.Andrews' reply was identically the same as McConnell's.Angoff then offered to satisfy the respondent that the Local had amajority.McConnell replied : "We do not question it."Relevantportions of the Act were read to the respondent and the respondent'srepresentatives and in response the original statement of McConnellwas repeated.Angoff then said : "Suppose we agree on sections ofthis topical outline, would you put it in writing ?" The response was,"It is not necessary."About an hour and a half was spent on thequestion of recognition and, according to Koch, "We came back tothat proposal time and again . . . 15 or 20 times," and on eachoccasion was answered with McConnell's original statement.(2) and (3)Machinery for adjustment of grievances.-McConnellclaimed that the grievance machinery was satisfactory and that hedid not think these provisions were necessary.(4)Provisions against strikes or lock-outs.-Therespondent statedthat it did not see why such a provision was necessary in that it hadnever locked out its employees and would have no occasion to do so_Angoff said : "Even providing we can come to an agreement now,will you put that down in writing?" A union representative sug-gested that it be agreed orally or that it be posted on the bulletinboards of the respondent.The respondent's answer to each sugges-tion was "We do not think that is necessary."(5)Guarantee against discrimination.-Andrewssaid there wouldbe no discrimination because the Act prohibited it.The same sugges-tions and responses were made as in (4) above.(6)Time off for union business.-Therewas "not much talk" aboutthis provision.(7)Thirty-six hourweek.-Andrews said with reference to thissuggestion, "No, we will have to go along as we have." Koch testified,"We could not get anywhere on that provision."(8) and (9) Wages.-Angoff stated: "We did not say very muchon that."Koch testified that Angoff asked, "Will you make a counter 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposal as a basis for further discussion?" and the answer was"Well, what is your next point?Let's discuss your next point."(10)Overtime.-Thisprovision was discussed but no agreementreached.(11)Rate for dirty work.-Thisprovision was discussed and therespondent agreed to look into the matter of equipment used on suchwork.(12)Overtime for Sundays and holidays.-Thismatter was dis-cussed but no agreement was reached.(13)Wage increases for shifts other than day shifts.-Therespond-ent pointed out that the night shift was already receiving 17.6 percent higher wages than the day shift. The union suggested that therate be made the subject of a written or verbal agreement or the post-ing of notices on the bulletin boards of the respondent but the re-spondent replied to such suggestion : "We don't think that isnecessary."(14) and (17)Day's wage for employee called to work and elimi-nation of the "shape-up."-Thesesuggestions were discussed together.A counterproposal was requested but McConnell stated that he had nocounterproposal to offer, saying : " . . . he thought the present sys-tem was satisfactory."Andrews said that he did not think he coulddo business on that.(15)Week's vacation with pay.-Therespondent insisted that itwould abide by its policy of a week's vacation with pay after 5 yearsof continuous employment and that that was the "best they couldoffer."They refused to make any counterproposal to the union'ssuggestion.(16)Seniority.-McConnellsaid that the respondent was followingseniority principles.Angoff said, "We seem to be rather close to-gether on that proposal. If we could come to an agreement on thatpoint, would you put the agreement in writing?"McConnell said,"We do not think that is necessary," and replied in like manner to thesuggestion that the matter be the subject of an oral agreement or thatthere be a posting of the understanding on the bulletin boards of therespondent.(18)Exemption from work involving labor controversy.-Andrewsagreed that men should not work on "hot" ships.However, whenAngoff suggested that an agreement to that effect be placed in writingor that the matter be made the subject of an oral agreement or beposted on the bulletin boards of the respondent, McConnell replied,"We do not think it is necessary."(19)Reimbursement for travel.-"Andrewssaid that he thoughtwe would get together on that; I (Angoff) said `That is swell, let's,put it in writing."'McConnell replied "That is not necessary" and BETHLEHEM SHIPBUILDING CORPORATION ET AL.143gave the same response to suggestions concerning a verbal agreement.and posting.(20)Elimination of piece work.-Itwas agreed that there wasvery little piece work in the plant.Koch said, "Now, Mr. Andrews,will you agree not to extend that piece work system?"Andrews re-plied, "I do not think it will be necessary to extend it."(21)Elimination of combination work.-Aftera discussion,Mc-Connell and Andrews said that they would do away with combinationwork so far as possible.Angoff asked, "If we could come to a finalagreement on this point . . . [would] . . . the Company . . . put itdown in writing?"McConnell replied, "We do not think it isnecessary."(22)Health and safety precautions.-Andrewssaid he would beglad to do something and Koch testified, "So we left it there."(23)Less compensation to Industrial members by reason of agree-ment.-Therewas little discussion on this since no agreement hadbeen reached.(24) and (25)Signed agreement to terminate September 30, 1938.-The respondent's reply to this suggestion was that it was "not neces-sary."Angoff then said, "Tell me now, will you ever sign a contractif we agree on any clause?" The respondent replied that it was notnecessary and made the same reply to the suggestion for a verbalagreement and to the suggestion that there be a posting of a state-ment on the bulletin boards of the respondent.Angoff again askedfor exclusive recognition and received the reply, "We will bargainwith our employees individually or collectively with anyone whorepresents them, or claims to represent them."Koch insisted, "Well,can't you give us a yes or no answer on that?"McConnell answeredas above.Angoff suggested an election. The respondent replied thatitwas not necessary.At the conclusion of the conference Angoffasked Andrews and McConnell "Will you prepare and bring incounter-proposals as a basis for direct collective bargaining?A fur-ther conference was suggested by Angoff but the date was not fixed.Angoff claimed that lie asked for exclusive recognition "at least 25times" during the second conference.The third, fourth and fifth conferences were, for the most part, arepetition of the second.Similar questions were asked by the unionand the same replies given by the respondent.At the opening of theconference on November 12, Andrews and McConnell were asked ifthey had brought any counterproposals and they replied "you starttalking."The conference of December 8, 1937, held at the office ofthe Board, was attended by the Regional Director and Claude Branch,attorney for the respondent, as well as the individuals attending theprior conference.Again, Angoff asked if the respondent had brought 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDany counterproposals and upon Andrews' indicating that he had not,Angoff said, "All we can do is go over the proposals again." Thefifth conference on January 4, 1938, began with a charge by the unioncommittee "that there was always some stalling or delay in gettinga conference; that the men were always anxious and willing to confer,but that the company always found some reason to delay negotia-tions."Angoff asked whether or not the company had counterpro-posals and McConnell said, "We will go through the same procedure,you start reading."According to Angoff, "Mr. Koch and the men be-came infuriated and there were some hot words passed, but we had tostart all over again, and had to read each proposal again.This timewe did it very hurriedly. I started out again on the recognition clause.I said, again, that we were prepared to prove that the union repre-sented a majority of the men in the various departments; would thecompany recognize the Industrial Union of Marine and ShipbuildingWorkers of America'?Mr. McConnell answered `We will bargainwith our employees individually or collectively with anyone who rep-resents them or claims to represent them.' I said that was no answer,that I had heard that Mr. McConnell sounded like a parrot-thatby this time we should be given a forthright answer."Gahensadded, "Now, you are stalling.You cannot give us a yes or noanswer.We have asked you for it time and again. You don't meanbusiness.Let's go to the Labor Board."In its exceptions to the Trial Examiner's Intermediate Report,the respondent contends that 9 of the 25 proposals (strikes or lock-outs, discrimination against union members, time off for shop stew-ards, rate for night-shift work, seniority, work involving labor con-troversy, reimbursement for travel time, elimination of combinationwork, health and safety precautions) were agreed to by the respond-ent and 7 (exclusive recognition, machinery for the adjustment ofgrievances, rate for dirty work, elimination of piece work, guaranteeagainst reduction, signed agreement and termination date) were thesubject of discussion and negotiation at the time of the commencementof this proceeding.The testimony of Koch, Angoff, and Gahens withrespect to what transpired at the conferences between the represen-tatives of Local No. 25 and the respondent stands unrefuted on therecord and fails to sustain the respondent's contention.None of theproposals were "agreed to" by the respondent and many were re-jected.The question of exclusive recognition was not the subjectof discussion and negotiation at the time of the commencement ofthis proceeding.The respondent has failed in three vital respects to satisfy thestatutory requirement that it bargain with the freely chosen repre-sentative of a majority of the respondent's employees. BETHLEHEM SHIPBUILDING CORPORATION ET AL.145First, the respondent's conduct at the conferences constituted anabsolute refusal to recognize the Industrial as the exclusive bargain-ing agency of the respondent's employees. Consistent with its statedpolicy,30 the respondent had established a pre-determined bargainingformula which was closely adhered to throughout its dealings withthe Industrial.As we have heretofore stated : "To meet and ne-gotiate with a committee of employees while deliberately withhold-ing union recognition does not satisfy the requirements of the Act.The paramount importance of the effect of union recognition alone insecuring collective bargaining has been asserted repeatedly in ourdecisions." 31Second, the respondent's repetition that it did not think it "neces-sary" to reduce to writing any understandings reached is tantamountto an absolute refusal to do so.The respondent, however, contendsin its brief that "nothing in the Act purports to compel an agree-ment between the parties or to require the execution of a writtendocument giving expression to the matters agreed upon.Certainlya written agreement cannot be required where, as here, only partof the demands have been negotiated and agreed upon."Withoutpassing on the question of the respondent's obligation to enter intoawritten agreement where only part of the terms have been30 Frederick C. Stevens,Management's Special Representative at Fore River,testified atthe hearing,"It has always been our policy to bargain with anybody and everybody whoclaim to represent any individual or group of individuals "Q It is the policy then in the Foie River plant not to question how many anybodyrepresents but to deal with anybody and everybody who would claim to representanybo(1v or everybody inside the plant?A. In oider to be fair to everybody, yesWilliam H. Collins,general manager at Fore River,testified at the hearing as follows :Q It has been the policy of the Bethlehem Shipbuilding Corporation,has it not,to negotiate with anybody and everybody for such individuals as they may representabout dealings with anybody exclusively on behalf of all employees,isnot thattrue? . . .A At Fore River.we have never had any groups certified by the NationalLabor Relations Board or anybody else as exclusive bargaining agencies for our men,and until such certification were made we felt that we were morally obligated to deali ltli people who said that they were the representatives of our employees and neverquestioned their right or how many they representedQ. Then my statement is true and you have just given the explanation for it. Isnot that right?A Yourstatement involves a matter of policy. I can tell you what we have done,not whatour policy has been necessarily.Q Well,if I eliminate the word "policy"and say that has been the practice, willyou then, say I have stated it, correctly and your answer is your explanation?A Yes, sir; that is what we have done in the past.In 1934 Coughlin,as a member of a committee of the Boston Metal Trades Council,affiliated with the American Federation of Labor, presented a proposed bargaining agree-ment to Stebbins,then general manager of the Boston plant, in the presence of Andrews,then assistant manager, at the board room at the Atlantic works at BostonCoughlintestified that shortly thereafter Stebbins said to him"It is the policy of the BethlehemCompany not to sign any agreement with any organization of any description . . .81Matter of The Griswold Manufacturing CompanyandAmalgamated Association ofIron, Steel and Tin Workers of North America,Lodge No.1197,6 N. L. R. B 298. 146DECISIONSOF NATIONAL LABORRELATIONS BOARDnegotiated, the respondent's position was that it would not enter intoa signed agreement even though understandings were reached,thereby indicating that even if there was accord between the partiesthe respondent would refuse to embody such understanding in asigned agreement.Since the respondent advanced no other reasonfor its conduct other than that set forth above, we concluded that therespondent's refusal to enter into a signed agreement with Local No.25 in the event that an understanding was reached was motivated bya desire to check the progress of Local No. 25 by damaging its prestigeas a bargaining agency in the plant.We have held under sub-stantially similar circumstances in language equally applicable herethat such a refusal by the respondent is contrary to Section 8 (5)of the Act 82Third, the respondent's tactics in repeatedly participating indiscussions in which its agents carefully avoided any definite com-mitment on proposed terms and offered no suggestions of changesacceptable to them convinces us that the respondent only sought togive the appearance of obedience to the Act without ever enteringinto genuine collective bargaining, looking toward the consummationof a collective agreement.'8Obviously, this conduct was designedto defeat 'the Act, which in words of Mr. Chief Justice Hughes,"contemplates the making of contracts with labor organizations.That is the manifest objective in providing for collective bargain-ing." 84To summarize, the respondent deliberately engaged in a course ofconduct designed to evade its duties under the collective bargainingprovisions of the Act. It attempted to create a semblance of bargain-ing without ever having intended to bargain. It refused to recog-nize Local No. 25 as the exclusive bargaining agency of its employeesand negotiated with the Plan despite the fact that the Local clearlyrepresented a majority of the employees in the respondent's plant.It refused to enter into any agreement with the Local, thus emasculat-ing it as an effective bargaining agency.82Matter of Inland Steel CompanyandSteelWorkers Organizing Committee and Amal-gamatedAssooaation of Iron, Steel, and Tin Workers of North America. Lodoe No 64,1010, and 1101, 9N.L.R. B. 783 ;Matter of Western Felt WorksandTextileWorkersOrganizing Committee,Western FeltLocal, 10 N. L.R. B. 407.83 "An assertion that collective bargaining constitutes no more than discussion designedto clarify employer policy and does not include negotiation looking toward the adoptionof a binding agreement between an employer and employees is contrary to any realisticview of labor relations.The definition of these relations had progressed too far whenthe Act was adopted to permit the conclusion that the Congress intended to safeguardonly the barren right of discussion"Matter of St. Joseph Stockyards CompanyandAmalgamated Meat Cutters and Butcher Workmen of North America, Local Union No. 159,2 N. L. R. B. 39.84 Consolidated Edison Co.,of New York,Inc, and its affiliated Companies V. NationalLabor Relations Board,305 U S. 197. BETHLEHEM SHIPBUILDING CORPORATION ET AL.147In conclusion we find :1.That throughoutthe negotiations fromOctober 7, 1937, to Janu-ary 4, 1938, the respondent refused to recognize Local No. 25 as theexclusive bargainingagency of the respondent's employees in theappropriate unit;2.That throughout the negotiations from October 7, 1937, to Jan-uary 4, 1938, the respondent, with the purpose and effect of denyingLocal. No. 25 the status and prestige of an equal contracting party,deliberately and steadfastly refused to enter into any signed agree-ment with Local No. 25, even if an accord were reached ;3.That the respondent, throughout the negotiations from October7, 1937, to January 4, 1938, refused to bargain collectively in goodfaith with Local No. 25.We find, therefore, that on October 7, October 27, November 12,December 8, 1937, and January 4, 1938, the respondent has refused tobargain collectively with Local No. 25 as a representative of its em-ployees at the Boston plant, of Bethlehem Shipbuilding Corporation,Ltd., in respect to wages, rates of pay, hours of employment, andother conditions of employment, and has thereby interfered with,restrained, and coerced its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining and other mutual aid and protection as guaranteed inSection 7 of the Act.IV.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedprior to the commencement of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Plan of Employees'Representation at the Fore River plant and at the Boston plant, andhas contributed financial and other support to them.Although theformation of the Plan occurred prior to the effective date of the Actand financial support did not continue after May 10, 1937, neverthe-less,it is manifest that the continued existence of the Plan wouldoperate to prevent theexerciseby employees of their free choice ofbargaining representatives, which our order seeks to render possible.In this' connection, the' reasoning of the Court inNational LaborRelations Board v. Pacific Greyhound Lines, Inc.,ispeculiarly ap- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDplicable here.In that case, Mr. Justice Stone said ". . . a mereorder to. cease the unfair labor practices `would not set free theemployee's impulse to seek the organization which would most effec-tively represent him'; that continued recognition of the Drivers'Association would provide respondent `with a device by which itspower may now be made effective unobtrusively, almost without fur-ther action on its part.Even though he would not have freely chosen`the Association' as an initial proposition, the employee, once havingchosen, may by force of a timorous habit be held firm to his choice.The employees must be released from these compulsions'." 15Accordingly, in order to effectuate the policies of the Act and freethe employees of the respondent from such domination and interfer-ence, and the effects thereof, which constitute a continuing obstacleto the exercise by the employees of the rights guaranteed them by theAct, we will order the respondent to withdraw all recognition fromthe Plans as representatives of the respondent's employees for thepurposes of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, and conditionsof work, and to disestablish them as such representative.We will also order the respondent to bargain collectively with theIndustrial Union of Marine and Shipbuilding Workers of America,Local No. 25, and if understandings are reached to embody suchunderstandings in a signed agreement upon request.We will further order the respondent to post notices in its Bostonplant, stating that the employees are free to become or remain mem-bers of Local No. 25 and that the respondent will not discriminateagainst any employee because of such membership.In conjunction with the Plan, the management has from time totime used other methods in conducting its personnel activities.Forexample, the Community Chest Fund, the Pension Plan, the ReliefPlan, the clothing store and the gasoline station, have been tied inwith Plan operations.Our order disestablishing the Plan as acollective bargaining representative is not intended to interfere withany such activities, provided that they are divorced from functioningin conjunction with any labor organization and are continued withoutdiscrimination against or in favor of any labor organization.3eV.THE QUESTION CONCERNING REPRESENTATIONAs heretofore stated, the Industrial Union of Marine and Ship-buildingWorkers of America, Local No. 5, filed a petition and an38National Labor Relations Board v. Pacific Greyhound Lines, Inc.,303 U. S. 272.31Matter of Utah Copper Company,a corporation,and Kennecott Copper Corporation,a corpoi ationandInternational Union of Mine, Mill, and Smelter Workers,Local No. 39$,7N. L R. B. 928. BETHLEHEM SHIPBUILDING CORPORATION ET AL.149amended petition claiming 2,000 of the respondent's 3,000 employeesat its Fore River plant in a unit composed of production and mainte-nance employees with the exception of office, clerical, supervisory andexecutive employees, draftsmen, watchmen, and janitors.Local No.5 began organizational activities in the Fore River plant in the sum-mer of 1934 and elected permanent officers on July 21, 1934, andreceived its charter September 29, 1934.On or about September 6,1934, Local No. 5 delivered to the Fore River employees stamped postcards, with a place for name and address, addressed to the RegionalOffice of the old National Labor Board, requesting an election.Onor about September 10, 1934, the Plan at Fore River distributedsimilar cards opposing the election.The old Labor Board found308 employees in favor of an election and 1,524 opposed. It stated :"Believing, therefore, that an election conducted by this Boardwould not in the present circumstances be in the public interest wedeny the petition for an election."The Local ran 10 candidates at theMarch 1935 election under the Plan and succeeded in electing six.The Local sought to boycott the Plan and distributed in the plantcirculars and leaflets at intervals up to, and including, the 1938 elec-tions.The Plan countered with a newspaper reprint antagonistic tothe Local.In 1936, due to internal dissention in the Local, thenational organization suspended the Local's autonomy.Autonomywas restored on February 19, 1938.Frederick C. Stevens, Management's Special Representative at theFore River plant testified that late in 1937 Lucien Koch, organizerfor the Industrial, asked "when the union was set up, would werecognize it and deal with it. I told Mr. Koch that I rather expectedthat question, and I could not answer it for two reasons : In the firstplace, it was a hypothetical question; and in the second place itwas contrary to the Act because I would be telling him somethingthat could be used for organization purposes, and he would not becomplying with the law."At the hearing, the respondent challenged the contention of LocalNo. 5 both as to the appropriate unit and as to the Local's claim that itrepresented a majority of the respondent's employees.We find that a question has arisen concerning representation ofthe employees of the respondent at its Fore River plant.VI. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connectionwith the operations of the respondentdescribed in Section I above, has it close, intimate, and substantial164275-39-vol. xi-11 150DECISIONS OF NATIONAL : LABOR RELATIONS ; BOARDrelation to trade, traffic, transportation, and commerce among the sev-eral States and between the several States and foreign countries andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII. THEAPPROPRIATE UNITLocal No. 5 contends that the appropriate unit should consist ofall production, maintenance and stockroom employees, excluding' of-fice, clerical and supervisory employees, executive, powerhouse andFore River railroad employees, draftsmen, apprentice draftsmen,tool designers, the supervisor-inspector, timekeepers, watchmen andjanitors.The respondent claims that the appropriate unit consistsof all its production, maintenance and stockroom employees who donot have the' power of recommending the discharge of other em-ployees and who do not regularly hold a purely supervisory position.The unit claimed by Local No. 5 is substantially the same as tUft'held to be an appropriate unit in other decisions of the Board iii;volving the same national labor organization and companies en-gaged in business similar to that of the respondent .3Testimony was offered as to the duties of each classification wheredispute existed as to inclusion.The disputed classifications werechauffeurs, clerks, draftsmen and apprentice draftsmen, Fore Riverrailroad employees, inspectors, janitors, learners, powerhouse em-Dloyees, radio operators, the stationary engineer, supervisors ofapprentices, tool designers, and working leaders.With due regardto the fact that only one bona fide labor organization is claimingan appropriate unit, the disputed classifications are treated herewith :Chauffeurs.-Thesole function of approximately four chauffeursis to drive the respondent's executives, Naval officials, guests andothers in company-owned automobiles.Their hours are irregularand they are salaried employees, whereas for the most part theother employees are paid by the hour.They are excluded by LocalNo. 5 and included by the respondent. Since their interests are inmany respects not closely identified with the great body of produc-tion, maintenance and stockroom employees, the chauffeurs are to beexcluded from the appropriate unit.Clerks.-Theduties of a clerk vary in different departments.Local No. 5 excludes clerks whose sole or principal duties are thoseof "pencil pushers" and record keeping.This type of clerk performslittle or no manual labor.Where a clerk is primarily a tool dis-penser and record keeping is merely incidental to such duty, he' iseligible for membership in Local No. 5.We have examined the31See footnote 27,supra. BETHLEHEM SHIPBUILDING CORPORATION ET AL.151specific duties of the various types of clerks in the different depart-ments and find that the distinction drawn by the Local accordswith our usual practice of including or excluding clerical employees.We have adopted this distinction in excluding those clerical em-ployees occupying the positions listed in Appendix A.Draftsmen.-Thereare draftsmen in several departments, all ofwhom are ineligible for membership in Local No. 5, but are eligibleformembership in a labor organization at the plant, admittingdraftsmen.The respondent contends that they should be includedin the appropriate unit.The draftsmen are skilled employees, en-gaged in designing vessels and portions thereof.They work in oneof the office buildings of the respondent, perform few or no manualduties and in general have no community of interest with the main-tenance and production employees of the respondent.As is ourusual practice with respect to draftsmen, we shall exclude themfrom the appropriate unit."'Apprentice draftsmen.-Therespondent operates an apprenticeschool consisting of a 4-year course dealing with various crafts andarts employed in the building of vessels.Upon completion of thecourse a diploma is awarded.Apprentices studying to be drafts-men work in various departments and crafts throughout the plantbut spend approximately the last 2 or 21/2 years in the draftingdepartment.Stevens, personnel manager, testified that the recordsof the respondent show which apprentices are destined ultimately tobecome draftsmen.Accordingly, we find that apprentice draftsmenshould be accorded the same treatment as draftsmen and excludedfrom the appropriate unit.Fore River Railroad employees.-Therespondent operates a rail-road connecting its Fore River plant with the New York, NewHaven and Hartford Railroad. The railroad employees were mem-bers of the Plan but Local No. 5 contends that they should be ex-cluded from thq appropriate unit. Inasmuch as the interests andfunctions of the railroad employees are distinct from those of otheremployees of the respondent, we find that the employees of the ForeRiver Railroad should be excluded from the appropriate unit.Inspectors.-Theinspector employed in the electric-welding de-partment is employed in a supervisory capacity and is excluded byboth the Local and the respondent.The inspector in the machinedepartment has no supervisory duties and is solely a skilled employeewho determines whether or not certain work has been performed8Matter of United Shipyards,Inc.andLocals No.18,No. 13, No. 15,of the IndustrialUnion of Marine and Shipbuilding Workers of America, 5 N.L.R. B. 742;Matter ofMarlin-Rockwell CorporationandLocal No. 338, United AutomobileWorkers ofAmerica,5 N. L. R B. 206;Matter of Westinghouse AirbrakeCompanyandUnited Electrical andRadioWorkersof America,Railway EquipmentWorkersLocal No. 610,4 N.L. R.B. 403. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperly.He is included by both the union and the respondent.Since no labor organization objects and there appears to be no reasonfor his exclusion, we find that the inspector in the machine depart-ment should be included in the appropriate unit.Janitors.-Thereis some dispute in the record as to the duties ofjanitors.Local No. 5 differentiates between janitors and sweepersand excludes the former.The respondent does not exclude either,claiming that their duties are identical and that a distinction be-tween them is one in name only. There is evidence that the sweepersare employed at sweeping up steel shavings and other material re-sulting from fabrication and that the material is assorted and soldto third parties or reclaimed by the respondent. It is also allegedthat sweepers sometimes assist other employees in the performanceof their duties and, in some instances, are permitted to become regu-lar production employees.Janitors perform the ordinary duties ofkeeping their respective departments clean.We find that the dutiesof sweepers are closely identifiable with those of the production em-ployees and that, therefore, the sweepers should be included in theappropriate unit.In accordance with our usual practice, we shallexclude the janitors.3°Learners.-Thereare two classes of learners, those who have notechnical schooling or education and those who have had a technicaleducation and who are, in most instances, college, graduates.Thelatter are referred to by the employees as "loopers."The respondentdoes not distinguish between "loopers" and other classes of learners.The union contends that "loopers" are generally being prepared forsupervisory positions and should not be included.We find that thedistinction drawn by the Local is proper, and that those learners whoare "loopers" are a select group, slated for supervisory posts, andshould be excluded from the appropriate unit.40Powerhouse employees.- The powerhouse workers are all em-ployed on a salary basis and upon shifts different from the shifts ofmost of the other employees.Although the respondent contendsthat they should be included in the appropriate unit, we, neverthe-less,find that they are properly excluded in that they lack a com-munity of interest with the other employees.Radio operators.-Therespondentmaintains a radio station,licensed by the Federal Communications Commission, for the pur-pose of communicating with ships at sea on trial and test runs.asMatter of Fedder8 Manufacturing CompanyandLodge No. 1753, Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, Through the Steel Workers Organ-izing Committee,3 N. L. R B. 818.Matter of Armour & CompanyandUnited PackingHouse Workers IndustrialLocalUnion No389Affiliated withC I.0., 7 N. L R B. 71040Matter ofGoodyear Tire and Rubber Companyof CaliforniaandUnitedRubber Work-era of America,LocalNo. 131, 3N. L. R. B. 431. BETHLEHEM SHIPBUILDING CORPORATION ET AL.153When not actually communicating with ships at sea the two or threeradio operators work on radio equipment to be installed on shipsbuilt by the respondent.When a ship is on a trial run these opera-tors are engaged in 24-hour duty.The respondent desires their in-clusion but Local No. 5 insists that they should be excluded from theappropriate unit.Because of the differences in their functions andin the technical skill involved in their work as compared to the workof the other employees of the respondent, we find that the radiooperators should be excluded from the appropriate unit.Stationary engineer.-Thestationary engineer is an engineer onthe steam barge, "Margaret."There is a crane on the "Margaret"which is used for lifting materials from the docks to the ship.Although the stationary engineer spends most of his time on thebarge, he works on the same shifts as other employees and receivesan hourly wage. Local No. 5 contends that he should be excluded.Since his duties do not differ materially from those of an ordinarycrane operator, we find that the stationary engineer should be in-cluded in the appropriate unit.Supervisor of apprentices.-Theonly supervisor of apprentices indispute is located in the electrical department.He receives anhourly wage not in excess of that paid other employees doing elec-tricalwork and is a skilled electrician.He was given the positionbecause of his executive ability.A part of his time is spent on elec-tricalwork and the remainder on supervising the work of appren-tices in the electrical department.He is responsible to both the fore-man of the electrical department and to the chief supervisor ofapprentices.We find, as contended by the union, that the super-visor of apprentices in the electrical department should be excludedfrom the appropriate unit.Tool designers.-Tooldesigners are eligible for membership in thenational organization but Local No. 5 desires to exclude them andhas made no attempt to organize them. They are classified as drafts-men by the respondent.We find that the tool designers should beexcluded from the appropriate unit.Working leaders.-Therespondent contends that there is no fixedclassification of working leaders comparable to the classification offoremen, assistant foremen, quartermen, and leading men. It de-fines a working leader as any worker who performs a particular jobwith the help of two or more other workmen. The respondentdesiresworking leaders to be included in the appropriate unit.Local No. 5 excludes working leaders on the ground that althoughthey cannot recommend hiring, they can recommend the dischargeof employees.Working leaders are only in charge of a particularjob until it is completed but may retain the status of working leaders 454DECISIONS .OF NATIONAL, LABOR RELATIONS BOARDfor several months at a time. Inasmuch as a working leader may,at the end of a particular job, resume his status as an ordinaryemployee, we will include working leaders in the appropriate unit.,,-On the basis of the foregoing findings, Appendix A has beenprepared.We find that all production, maintenance and stock-room employees in the production departments of the respondent,including the inspector in the machine department, the stationaryengineer, and the working leaders, but excluding foremen, assistantforemen, quartermen, leading men, executives, and the classificationslisted in Appendix A, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the respondent the full benefit of their right to self-organizationand otherwise effectuate the policies of the Act.VIII.THE DETERMINATION OF REPRESENTATIVESLocal No. 5, in its petition as amended, claimed to represent 2,000of the respondent's production, maintenance, and stockroom em-ployees.The respondent's monthly pay-roll summaries show that,for February 1938, 4,604 workers were carried on the pay-roll force,4,408 were carried on the working force, and 4,074 was an averageforce per day.For March 1938, 4,669 were carried on the pay-rollforce, 4,478 on the working force and 4,146 was the average workingforce per day.Local No. 5 produced its membership cards but re-fused to offer them in evidence.Upon stipulation between counselfor the respondent, the intervenor and Local No. 5, the cards werecounted by a reporter in the presence of all parties and 1,789 deter-mined to be the number.Local No. 5 has requested the holding of an election. By thismethod the question concerning representation can best be resolved.We shall provide for an election to be conducted upon our furtherorder after we are satisfied that a free choice of representatives canbe made.42Since the election date is uncertain we shall not deter-mine at this time what pay-roll period will govern eligibility toparticipate in the election.IX. THEPETITION OF LOOAL NO. 25In view of the findings in Section III aboveas tothe appropriateunit and the designation of Local No. 25 by a majority of the re-spondent's employees in the appropriate bargaining unit as theirrepresentative for the purposes of collective bargaining, it is not41Matter of Alabama Drydock&Shipbuilding Co.andIndustrial Union ofMarine andShipbuildingWorkers of America,Local No.18,5 N. L. R B. 149.42Matter of Eagle Manufacturing CompanyandSteelWorkers Organizing Committee,6 N. L. R B 492, order enforced inNational Labor Relations Board v. Eagle Manufac-turing Company,99 F. (2d) 930. BETHLEHEM SHIPBUILDING CORPORATION ET AL.155necessary to consider the petition of Local No. 25 for certification ofrepresentatives.Consequently the petition will be dismissed.-Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Industrial Union of Marine and Shipbuilding Workers ofAmerica, Locals Nos. 5 and 25, the Plan of Employees' Representa-tion at the Fore River Plant of Bethlehem Shipbuilding Corpora-tion,Limited, and the Plan of Employees' Representation at theBoston Plant of Bethlehem Shipbuilding Corporation, Limited, arelabor organizations within the meaning of Section 2 (5) of the Act.2.The production, maintenance and stockroom employees, em-ployed by the Bethlehem Shipbuilding Corporation, Limited, at itsBoston, Massachusetts plant, exclusive of office, clerical, supervisoryand executive employees, draftsmen, watchmen, and janitors, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.3. IndustrialUnion of Marine and Shipbuilding Workers ofAmerica, Local No. 25, was on September 20, 1937, and at all timesthereafter has been, the exclusive representative of all employees insuch unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Industrial Unionof Marine and Shipbuilding Workers of America, Local No. 25, as theexclusive representative of its employees in the appropriate unit, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.5.By dominating and interfering with the formation and ad-ministration of, by contributing financial and other support to thePlan of Employees' Representation at the Fore River Plant ofBethlehem Shipbuilding Corporation, Limited, and to the Plan ofEmployees' Representation at the Boston Plant of the BethlehemShipbuilding Corporation, Limited, the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of their rights guaranteed in Section 7 of the Act, theBethlehem Shipbuilding Corporation, Limited, has engaged in andis engaging in unfair labor practices within the meaning of Section8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 156DECISIONSOF NATIONALLABOR RELATIONS BOARD8.A question affecting commerce has arisen concerning representa-tion of employees of the Bethlehem Shipbuilding Corporation, Lim-ited, at its Fore River plant, Quincy, Massachusetts, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.9.The production, maintenance and stockroom employees in theproduction departments of the respondent at its Fore River plant atQuincy, Massachusetts, including the inspector in the machine de-partment, the stationary engineer, and the working leaders, butexcluding supervisory and executive employees, foremen, assistantforemen, quartermen, leading men, and those listed in Appendix A,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Bethlehem Shipbuilding Corporation, Limited, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of thePlan of Employees' Representation at the Fore River Plant ofBethlehem Shipbuilding Corporation, Limited, or the Plan of Em-ployees'Representation at the Boston Plant of Bethlehem Ship-building Corporation, Limited, or the formation and administrationof any other labor organization of its employees, and contributingfinancial or other support to the Plan of Employees' Representationat the Fore River Plant of Bethlehem Shipbuilding Corporation,Limited, or to the Plan of Employees' Representation at the BostonPlant of Bethlehem Shipbuilding Corporation, Limited, or to anyother labor organization of its employees;(b)Recognizing the Plan of Employees' Representation at the ForeRiver Plant of Bethlehem Shipbuilding Corporation, Limited, or thePlan of Employees' Representation at the Boston Plant of BethlehemShipbuilding Corporation, Limited, as the representative of any ofthe employees for the purposes of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment and other conditions of work;(c)Refusing to bargain collectively with the Industrial Union ofMarine and Shipbuilding Workers of America, Local No. 25, as theexclusive representative of the production, maintenance and stock-room employees of the respondent at its Boston plant, excludingoffice, clerical and supervisory and executive employees, draftsmen,watchmen, and janitors; BETHLEHEM SHIPBUILDING CORPORATION ET AL.157(d) In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Plan of Employees' Repre-sentation at the Fore River Plant of Bethlehem Shipbuilding Corpo-ration, Limited, and from the Plan of Employees' Representation atthe Boston Plant of Bethlehem Shipbuilding Corporation, Limited,as the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or conditions of work and com-pletely disestablish said Plans as such representatives;(b)Upon request bargain collectively with the Industrial Unionof Marine and Shipbuilding Workers of America, Local No. 25, asthe exclusive representative of all the production, maintenance andstockroom employees of the respondent at its Boston plant, Boston,Massachusetts, exclusive of office, clerical, supervisory and executiveemployees, draftsmen, watchmen, and janitors, in respect to rates ofpay, wages, hours of employment and other conditions of employ-ment, and if an understanding is reached on any of such matters,embody such understanding in a signed agreement;(c)Post immediately in conspicuous places in each department ofthe respondent's Fore River and Boston plants notices stating: (1)that the respondent will cease and desist as aforesaid; (2) that therespondent withdraws and will refrain from all recognition of thePlan of Employees' Representation at the Fore River Plant of Beth-lehem Shipbuilding Corporation, Limited, and the Plan of Em-ployees'Representation at the Boston Plant of the BethlehemShipbuilding Corporation, Limited, as the representative of any ofits employees; (3) that the respondent completely disestablishes saidPlans as such representatives;(d)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting ;(e)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that thepetitionfor investigationandcerti-fication of representatives filed by the Industrial Union of Marineand Shipbuilding Workers of America in behalf of Local No. 25 be,and it hereby is, dismissed. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTEDthat, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith employees at the Fore River plant of the Bethlehem Shipbuild-ing Corporation, Limited, an election by secret ballot shall be con-ducted at such time as the Board shall hereafter direct under, thedirection and supervision of the Regional Director for the FirstRegion, acting in this matter as the agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations,among the production, maintenance, and stockroomemployees employed by the Bethlehem Shipbuilding Corporation,Limited, in the production departments at its Fore River plantwithin a period to be determined by the Board hereafter, excludingexecutive and supervisory employees, foremen, assistant foremen,quartermen, leading men, and those classifications listed in AppendixA, to determine whether or not they desire to be represented by theIndustrial Union of Marine and Shipbuilding Workers of America,Local No. 5, for the purposes of collective bargaining.APPENDIX AName of departmentSymbolClassification of employees excludedBlacksmith__________________BClerks; apprentice draftsmen; learner.Pipe and copper -------------DBClerk, but not tool dispenser, apprentice draftsmen.Electrical___________________EASupervisor of apprentices, radio operators; apprentice drafts-men, clerk.Electric welding_____________EBInspector; production clerks; learner.Carpenter and Joiner--------HClerk; apprentice draftsmen.Pattern ---------------------KApprentice draftsmen.Sheet metal_________________LClerk, apprentice draftsmen.Machme--------------------MClerk,material clerk; office clerk; timekeeper; apprenticedraftsmen, apprentice supervisor; draftsmen.Boiler-----------------------NClerk; timekeeper; apprentice draftsmen.Paint------------------------PClerk, shop leader.Outside machinist___________QChief clerk.Ship fitters__________________SCBerthing clerk; clerk; apprentice draftsmen; learner.Erecting____________________SoMaterial clerk.Plate and shape yard--------TAClerkMould loft__________________TBApprentice draftsmen; learner; clerk.Steel mill___________________TCClerk, apprentice draftsmen.Hull drafting________________UAAll excluded.Engine drafting_____________UBAll excluded.Electrical drafting ---------__UCAll excludedStores-----------------------wStorekeeper; assistant storekeeper;materialman; clerk; ste-nographertypistTransportation______________x,.ChauffeursYard labor__________________YJanitors; clerk.Powerhouse_________________ZAll excluded.Fore River R R____________All excluded.